In the United States Court of Federal Claims
                                       No. 18-1322C
                                  Filed: October 31, 2020

  * * * * * * * * * * * * * * * * * * *           *
   CHRISTOPHER R. GREGORY,                        *
                                                  *
                     Plaintiff,                       Military Pay; Disability; Veterans
                                                  *
                                                      Administration Schedule for Rating
                                                  *
   v.                                                 Disabilities;  Cross-Motions    for
                                                  *
                                                      Judgment on the Administrative
   UNITED STATES,                                 *
                                                      Record; Remand; Standard of
                                                  *
                     Defendant.                       Review.
                                                  *
                                                  *
  * * * * * * * * * * * * * * * * * * *           *


        Jason E. Perry, Law Office of Jason Perry LLC, Wellington, FL, for plaintiff.


      William P. Rayel, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, D.C., for defendant. With him were Douglas K.
Mickle, Assistant Director, Commercial Litigation Branch, Civil Division and Robert E.
Kirschman, Jr., Director, Commercial Litigation Branch, Civil Division. Of counsel was
Major Gregory J. Morgan, Litigation Attorney, Air Force Legal Operations Agency, Joint
Base Andrews-Naval Air Facility, MD.
                                       OPINION
HORN, J.

        In the above-captioned case, plaintiff, Christopher R. Gregory, a former Captain in
the United States Air Force, filed a complaint in the United States Court of Federal Claims
which alleges that the Air Force made an incorrect determination of plaintiff’s 20%
disability rating under the Veterans Administration Schedule for Rating Disabilities
(VASRD) when he was discharged from the Air Force on August 28, 2012. Plaintiff alleges
that defendant acted in an arbitrary and capricious manner when it failed to consider
relevant evidence to determine plaintiff’s appropriate disability rating at the time of his
separation from service, and the various levels of review by the military also failed to
consider the same relevant evidence. Plaintiff seeks damages based on a revision of the
alleged, incorrect, rating determination, in addition to costs, attorney’s fees, and any other
relief this court deems just and proper.
                               FINDINGS OF FACT
        According to the Administrative Record before this court, plaintiff entered into
service with the Air Force on May 31, 2006. Plaintiff was assigned to Barksdale Air Force
Base in Louisiana, based on references in the record to the “2d Medical Group BAFB” in
the Medical Evaluation Board (MEB) Report, discussed below. On February 1, 2010,
plaintiff reported to the Flight Medicine Clinic that he had been suffering back pain for
approximately 3 months. The Flight Medicine Clinic referred plaintiff to physical therapy
and to radiology to receive medical testing. The radiology tests indicated that plaintiff
suffered from sacroiliac joint erosions which was “suggestive of ankylosing spondylitis or
other spondyloarthropathies.” (capitalization in original). Plaintiff then was referred to Dr.
Thomas Pressly, 1 a rheumatologist, whose assessment on March 23, 2010, confirmed
that plaintiff was suffering from Ankylosing spondylitis. 2 Subsequently, plaintiff was
referred to a MEB, an informal board, the purpose of which was to create a report
evaluating the service member’s medical condition. 3 The final MEB Report on Mr.
Gregory included a “NARRATIVE SUMMARY (CLINICAL RESUME)” and attached
additional documents, including five progress notes written by Dr. Pressly from March 23,
2010, April 7, 2010, May 5, 2010, June 3, 2010, and July 15, 2010, the duty limiting report

1 There is no indication in the record that Dr. Pressly was an Air Force doctor. Dr. Pressly’s
letterhead in the record before the court indicated that his office was located in
Shreveport, Louisiana, approximately 10 miles away from the Barksdale Air Force Base.
2 Ankylosing spondylitis is defined by the Mayo Clinic as “an inflammatory disease that,
over time, can cause some of the small bones in your spine (vertebrae) to fuse. This
fusing makes the spine less flexible and can result in a hunched-forward posture. If ribs
are affected, it can be difficult to breathe deeply.” Ankylosing spondylitis, MAYO CLINIC,
https://www.mayoclinic.org/diseases-conditions/ankylosing-spondylitis/symptoms-
causes/syc-20354808 (last visited Oct. 31, 2020).
3   As explained on the MEB page of the Military Health System website:

         The MEB is considered an informal board because, by itself, it does not
         drive any personnel actions. The findings of the MEB are referred to the
         Physical Evaluation Board (PEB), which formally determines fitness for
         continued service and eligibility for disability compensation. The MEB
         is convened once the medical retention decision point is reached or when
         the Service member’s physician thinks the Service member will not be able
         to return to duty for medical reasons. The board evaluates a Service
         member’s medical history and condition, documents the extent of the injury
         or illness, and decides whether the Service member’s medical condition is
         severe enough to impede his/her ability to continue serving in a full duty
         capacity.

Medical Evaluation Board, HEALTH.MIL, https://www.health.mil/Military-Health-
Topics/Conditions-and-Treatments/Physical-Disability/Disability-Evaluation/Medical-
Evaluation (last visited Oct. 31, 2020).
                                              2
dated April 28, 2011, the April 29, 2011 “Commander’s Recommendation for Medical
Evaluation Board” written by Lieutenant Colonel Edwards, plaintiff’s May 3, 2011
memorandum to the MEB, the MEB Narrative Summary dated March 3, 2011, and the
Impartial Review Request form dated May 6, 2011. (capitalization in original). The MEB
initially dictated and transcribed its Narrative Summary on March 15, 2011. The Narrative
Summary was subsequently amended on April 13, 2011, then amended for the second
and final time, and issued on May 3, 2011. Therefore, the final amending of the Narrative
Summary occurred approximately one year and four months before plaintiff’s retirement.
       The final amended MEB Narrative Summary included the results of a physical
evaluation of plaintiff, which recorded a full range of motion in plaintiff’s neck and
confirmed the diagnosis of chronic low back pain and Ankylosing spondylitis. In its final
amended Narrative Summary, the MEB listed “Chronic low back pain” and “Ankylosing
spondylitis” under the heading “CHIEF COMPLAINTS,” as well as “Foot and ankle pain,”
and “Neck pain secondary to spasm” under the “OTHER DIAGNOSES” portion of its
report. (capitalization in original). The final amended MEB Narrative Summary recorded
“Mid to minimal” pain (rated at a value of 1 to 2 out of 10) for all motions related to plaintiff’s
thoracic/lumbar, with the exception of rotations, for which the MEB recorded “mild to
moderate” pain (3 or 4 out of 10). The final amended MEB Narrative Summary recorded
“minimal to mild” (rated at a value of 1 to 2 out of 10) for motions related to plaintiff’s active
hip range of motion. The “PERTINENT REVIEW OF SYSTEMS” portion of the final
amended MEB Narrative Summary indicated that plaintiff had no pain, stiffness or muscle
spasms in his neck. (capitalization in original). The final amended MEB Narrative
Summary also assessed plaintiff as having a “[f]ull range of motion in all extremities.
Strength is normal throughout. No cyanosis, clubbing, or edema noted” and that plaintiff
had “[n]ormal reflexes in all extremities.” The final amended MEB Narrative Summary
noted in the category of “General” under the “PERTINENT REVIEW OF SYSTEMS”
section of its Narrative Summary that, “[t]he patient reports feeling fine, stating that his
back has been feeling good. He has had no flare-ups and no symptoms.” (capitalization
in original). Under the section of the final amended MEB Narrative Summary titled,
“IMPAIRMENT FOR MILITARY OCCUPATION/ RECOMMENDATIONS,” the MEB
concluded: “The patient is an experienced and valued asset to the United States Air
Force. His condition and symptoms have been successfully treated and are controlled
through his current medication regimen. He is currently active and able to perform all
required duties.” (capitalization in original).
        In addition to the Narrative Summary, the final MEB Report also included the five
progress notes written by Dr. Pressly which were dated March 23, 2010, April 7, 2010,
May 5, 2010, June 3, 2010, and July 15, 2010. These progress notes included a section
with three options for ranking severity of pain: “Mild,” “Moderate,” and “Severe.”
(capitalization in original). The March 23, 2010 progress note did not circle any pain rating.
In the progress notes from April, May and June 2010, Dr. Pressly circled “Mild” for the
pain rating. In the July 15, 2010 progress note, both “Mild” and “Moderate” were circled.
The final MEB Report also included letters from plaintiff’s commanding officer and from
plaintiff. On April 29, 2011, Lieutenant Colonel Edwards, plaintiff’s commanding officer, in
a letter titled “Commander’s Recommendation for Medical Evaluation Board,” dated April
29, 2011, wrote:

                                                3
       Member’s condition affects the spine and other extremities. Member was
       initial [sic] seen due to lower back pain which was then diagnosed as
       ankylosing spondylitis. He also has neck stillness and pain which
       rheumatologist has said is part of the disease process. In a flare up,
       member is unable to bend and turn easily which could affect egress or
       ejection. Also member has foot/heel pain associated with the disease
       process which could affect egress. Since on treatment though, member’s
       flare ups have decreased significantly and he feels able to perform duties.
       Also, member has been tasked with a PCS [permanent change of station]
       to a RPA (remote piloted aircraft) assignment, so if he is unable to obtain a
       flying waiver he should have no problem obtaining a waiver to operate
       RPAs.
(capitalization in original) (brackets added). On May 3, 2011, plaintiff submitted a
memorandum to the MEB, in which plaintiff stated in full:
       1. I am writing this letter to explain how my condition affect [sic] me and
          why I feel the military should retain me. I have been diagnosed with
          ankylosing spondylitis. I have had back stiffness and discomfort for a
          while but in the several months prior to being diagnosed it got extremely
          bad. It was to the point that I could hardly put my shoes on or walk up
          and down stairs without having something to hold onto. Getting up and
          down from a chair also required holding the desk to help support my
          weight. The reason I state this is not to show how bad it is but that during
          this time before I realized this was probably something that a doctor
          needed to look at, I still continued to perform my duties (even while in
          pain). Once I was seen by my PCM [Primary Care Manager] and they
          realized something was going on, I was referred to a rhumeotologist [sic]
          where I was diagnosed with ankylosing spondylitis. The rhumeotologist
          [sic] also said that my neck stiffness/pain and foot/heel pain that l often
          had in the mornings was related to the akylosing [sic] spondylitis and
          was just part of the disease process. Since starting the medications, my
          symptoms have considerable [sic] improved and I have not had any of
          the extremely debilitating symptoms. The doctor and I have also been
          trying to keep the amount of medications to a minimum to try and help
          with being on approved medications.

       2. Currently, I fly in an aircraft with multiple crew members and there are
          always two pilots on board. Ankylosing spondylitis is not the type of
          disease that is going to all of the sudden incapacitate me. I don't see
          why I should not be able to perform normal flight duties. Also, if for some
          reason I am unable to obtain a flying waiver, I am also pending an
          assignment to RPAs [Remote Piloted Aircrafts] which is flying from a
          computer. There should be no reason that I am unable to perform that
          job.


(capitalization in original) (brackets added).

                                                 4
      Following the finalization of the MEB Report, plaintiff was referred to an Informal
Physical Evaluation Board (PEB) on May 11, 2011. Plaintiff’s records before the Informal
PEB consisted of the documents included with the final MEB May 3, 2011 Report. On
June 8, 2011, the Informal PEB determined from the record before it that plaintiff’s
physical condition resulting from Ankylosing spondylitis, as detailed in the final MEB
Report, rendered plaintiff unfit for service. In the remarks section of its report the Informal
PEB summarized, as follows:
       The service member’s (SM) medical condition prevents him from
       reasonably performing the primary flying duties of his AFSC [Air Force
       Specialty Code]. The SM has chronic back pain secondary to ankylosing
       spondylitis with associated neck pain and stiffness, as well as foot and heel
       pain. He has decreased thoracolumbar range of motion on forward flexion
       from 0-65 degrees. His condition requires the long-term use of high risk
       immunosuppressant medication (Humira), which places him at risk of
       complication of infections, and limits his ability to deploy. His condition is
       not compatible with the rigors of military service. The Commander notes
       that flare ups in his condition would prevent the SM from bending and easily
       turning which could affect egress. The SM has restrictions to include
       avoidance of high impact activity (e.g. running, jumping, marching), and will
       need routine monitoring for drug toxicity and other side effects. The Informal
       Physical Evaluation Board finds the SM unfit and recommends discharge
       with severance pay with a disability rating of 10% IAW [in accordance with]
       the Veterans Administration Schedule for Rating Disabilities [VASRD]
       guidelines.
(capitalization in original) (brackets added). The Air Force is required to use the VASRD
to determine a service member disability rating. See 10 U.S.C. § 1216a (2018). 4 The
Informal PEB determined that plaintiff’s condition warranted a disability rating of 10%
under DC 5002-5240, Ankylosing spondylitis, of the VASRD.
        Plaintiff disagreed with the findings of the Informal PEB, and on June 24, 2011
plaintiff requested an evaluation before a Formal PEB. The Formal PEB issued its findings
and recommended disposition on August 15, 2011. Before the Formal PEB, plaintiff
changed his previous position that his medical condition did not render him unfit for

4 The VASRD, which is discussed more fully below, is organized into various systems,
which are groupings of various conditions that affect particular functions of the body (such
as, “musculoskeletal system,” “respiratory system,” “cardiovascular system,” etc.). See
generally 38 C.F.R. § 4.1 (2019); see also 38 C.F.R. §§ 4.71(a), 4.97, 4.104 (2019). Each
system contains a comprehensive list of diagnostic codes (DC), each of which addresses
a medical condition known to affect that particular system. Each diagnostic code contains
multiple values of disability ratings, which increase in value depending on the severity of
the medical condition addressed under that diagnostic code. See 38 C.F.R. § 4.1. Ratings
are assigned in 10% increments and correspond to the approximate degree of severity of
a service member’s physical condition, with 10% being slightly disabled and 100% being
entirely disabled. See 38 C.F.R. § 4.25 (2019).


                                              5
service, due to his condition. In fact, plaintiff maintained to the Formal PEB that his
medical condition did render him unfit for service and warranted a minimum disability
rating of 40% for a disability retirement. Plaintiff contended that he “should be rated at
least 40% disability under DC 5002 for chronic residuals of disabilities” because his
condition warranted a 10% rating under “DC 5240 Neck,” a 10% rating under “DC 5240
back” and a 21.9% rating 5 under “DC 5271 Bilateral Ankles,” which when combined using
the VASRD combination formula would result in a 40% rating. 6 (capitalization in original).
       The evidence before the Formal PEB included the MEB Report, as well as
November 3, 2010 “OBSERVATIONS” from the Flight Surgeon’s Office, the Informal PEB
findings, and a more recent August 1, 2011 letter from Dr. Pressly detailing plaintiff’s then,
current condition. (capitalization and emphasis in original). In addition, the Formal PEB
heard testimony from the plaintiff on his condition. The November 3, 2010
“OBSERVATIONS” by the Flight Surgeon’s Office, included as an exhibit to the Formal
PEB’s report, stated:
       Member has been recommended for PRP [Personnel Reliability Program]
       suspension since 16 Jul 10 due to use of medication with significant risk of
       adverse effects that can impact PRP duties (increased risk of infection,
       muscle cramps, fainting, confusion, numbness, subdural hematoma
       [bleeding around the brain], tremor). He has been suspended for 111 days
       and has noticed no adverse effects to the medication. He states that he
       feels fit for PRP duties and the observation period is now felt to be sufficient.
       However, the risk does remain (less than 5%) and can occur at any time in

5 Plaintiff’s 21.9% rating calculation based on the Combination Table in the VASRD is not
clearly set out. See 38 C.F.R. § 4.26 (2019).
6 In the event that a service member is entitled to a disability for both legs, for both arms,
or for “paired skeletal muscles,” the combined rating is required also to incorporate a
“bilateral factor,” which consists of 10% of the raw combined score. See 38 C.F.R. § 4.26.
The regulation at 38 C.F.R. § 4.26 states:

       When a partial disability results from disease or injury of both arms, or of
       both legs, or of paired skeletal muscles, the ratings for the disabilities of the
       right and left sides will be combined as usual, and 10 percent of this value
       will be added (i.e., not combined) before proceeding with further
       combinations, or converting to degree of disability. The bilateral factor will
       be applied to such bilateral disabilities before other combinations are carried
       out and the rating for such disabilities including the bilateral factor in this
       section will be treated as 1 disability for the purpose of arranging in order of
       severity and for all further combinations.
38 C.F.R. § 4.26. The regulation also states that the “combination” of rating percentages
does not refer to simple addition. Instead combination is a specific process prescribed in
38 C.F.R. § 4.26 for accumulating multiple disability ratings into one rating. See id.



                                              6
       the future. Due to ultimate PRP responsibility falling on the member, he
       MUST inform the CO [Commanding Officer] if any side effects occur and
       must immediately be evaluated by a Competent Medical Authority. This
       information was discussed with Capt Gregory today and he acknowledged
       understanding of the above.
       Member was previously suspended due to use of the medication
       methotrexate. Potential side effects include dizziness, drowsiness,
       headache, vision changes, confusion, and weakness. After approximately
       1 month of monitoring, he was recommended for RTD [return to duty] due
       to lack of adverse and impairing effects of the medication. The continued
       use of this medication has not previously been passed as PDI [potentially
       disqualifying information].
(capitalization and emphasis in original) (second brackets in original). The August 1,
2011, letter from Dr. Pressly stated:
       The patient, Christopher Gregory, has bee [sic] seeing me for a condition
       called ankylosing spondylitis. Ankylosing spondylitis has affected the range
       of motion in Christopher’s lower back, neck, ankles, feet and hips. His lower
       back has stabilized due to treatment, but still has limitation of motion and
       suffers stiffness in the morning. He also has pain and limited motion in neck
       area from spasms secondary to ankylosing spondylitis. Christopher also
       has enthesitis which affects his ankles and heels. Motion is limited in ankles
       and feet due to swelling and guarding. During normal activity both ankles
       have moderate limitation of motion but his left ankle has pronounced
       limitation of motion during a flare-up.
       Initially, Christopher came in due to limited motion and severe pain. He had
       extreme back pain with associated pain down buttocks and leg and ankle
       stiffness. Christopher had an extremely hard time putting his shoes on and
       doing everyday activities like getting up and down from chairs or climbing
       stairs. During normal activity Christopher’s limitation of motion has
       stabilized due to treatment to the point where he usually doesn’t have
       stiffness for more than 1-2 hours in the morning or during long periods of
       inactivity. During a flare-up, Christopher’s limitation of motion in affected
       joints is much more pronounced and motion is extremely painful.
(capitalization in original).
      On August 15, 2011, the Formal PEB determined that plaintiff’s condition
warranted a 20% disability rating. The Formal PEB stated:
       The Board opines that Capt Gregory should be more appropriately rated at
       DC 5240-5002 at 20%, based on one or two exacerbations a year in a well-




                                             7
       established diagnosis.[7] The Board did not find documentation of any
       incapacitating episodes to justify a higher rating. On 31 May 2011, NA St
       Pierre wrote “He denies his pain is distracting or impairing to his PRP duties”
       and he has remained on PRP duties consistently through his disease
       course.
(capitalization in original). The same day, August 15, 2011, the Formal PEB
recommended that plaintiff be separated from the Air Force with a 20% disability rating,
concluding that: “Capt Gregory’s condition requires the long-term use of high risk
immunosuppressant medication (Humira with Mobic), which places him at risk of
complication of infections, and limits his ability to deploy. Capt Gregory’s condition is not
compatible with the rigors of military service.”
        Plaintiff appealed the Formal PEB’s findings to the Secretary of the Air Force
Personnel Council (SAFPC) on September 5, 2011. In a letter to the SAFPC titled:
“Rebuttal of the Formal PEB Findings in the case of Captain Christopher Gregory,”
plaintiff argued that the August 1, 2011 letter from Dr. Pressly demonstrated that his
condition was severe enough to merit a 40% rating. Plaintiff argued to the SAFPC that
evaluating his condition on the basis of chronic residuals would have resulted in a 40%
rating when taking into account pain in plaintiff’s feet, back and neck, because both of
plaintiff’s foot and ankle joints should have warranted a 10% rating per foot for a combined
disability rating of 21.9%, which when combined with a 10% rating for plaintiff’s neck and
a 10% rating for plaintiff’s back would result in a 40% rating. Alternatively, plaintiff argued
before the SAFPC:
       At the FPEB [Formal PEB], Captain Gregory testified that he has a flare of
       his ankylosing spondylitis at least every other month. During these flares,
       he testified that all of his joints suffer from additional stiffness and pain; that
       he suffers from gastrointestinal problems; that he suffers from fatigue and
       has to take naps; and that he leaves work early for 2-3 days during these
       flares. This demonstrates that his exacerbations are incapacitating.
(capitalization in original) (brackets added). Plaintiff argued before the SAFPC that he
had not received a full medical evaluation from the MEB because the MEB had failed to
consider plaintiff’s foot and ankle pain and had failed to adequately consider plaintiff’s




7 The description of “one or two exacerbations a year in a well-established diagnosis”
included in the Formal PEB’s decision indicates that the 20% disability rating was based
on an “active process” basis pursuant to DC 5002. See 38 C.F.R. § 4.71a (2019).
Although “active process” is not explicitly defined in the regulation, a finding under DC
5002 for an active process basis describes how many incapacitating episodes per year
equate to which disability percentage rating. The chronic residual framework, which
cannot be combined with the active process ratings under DC 5002, assigns a 10% rating
for each “major joint” or “group of minor joints affected by limitation of motion.” 38 C.F.R.
§ 4.71a.


                                               8
condition during flare ups. 8 Plaintiff also argued before the SAFPC that his disability was
incorrectly rated by the Formal PEB, because the Formal PEB did not have the relevant
evidence of plaintiff’s condition in the record as a result of the MEB having failed to assess
plaintiff’s foot pain and its failure to consider plaintiff’s condition on an active process
basis. Plaintiff additionally argued before the SAFPC that the Formal PEB did not consider
evidence demonstrating that plaintiff’s condition had worsened in the time since the MEB
evaluation and plaintiff’s submission of his memorandum to the MEB on May 3, 2011.
        On May 1, 2012, the SAFPC reached its decision, accepting the Formal PEB’s
findings that plaintiff was unfit for duty and that his condition warranted a rating of 20%
on an active process basis. The SAFPC indicated that it had reached its decision
“[f]ollowing a review of all facts and evidence in the case,” including the testimony
presented before the Formal PEB, the Formal PEB’s findings, the Informal PEB’s findings,
plaintiff’s service medical record, and the Narrative Summary of the MEB. In its decision,
the SAFPC also indicated, incorrectly, that plaintiff was still certified on the Personnel
Reliability Program (PRP). 9 The SAFPC also cited to plaintiff’s own statements regarding
his condition, including plaintiff’s testimony at the Formal PEB hearing at which he had
stated, “current medications [are] working” and flare-ups occur “once every two-three
months,” although, according to plaintiff, his condition had worsened since the time at the
PEB review. 10 The SAFPC further stated:

       Capt Gregory’s counsel requests a definition of “Incapacitating”. [sic] The
       Board offers Note (1) from Section 4.71a of the VASRD: “For purposes of
       evaluations under diagnostic code 5243, an incapacitating episode is a
       period of acute signs and symptoms due to Intervertebral disc syndrome
       that requires bed rest prescribed by a physician and treatment by a
       physician.” It should also be noted that the VASRD defines incapacitation

8 The final amended MEB Narrative Summary included “Foot and ankle pain” and “Neck
pain secondary to spasm” under a section of the Narrative Summary titled “OTHER
DIAGNOSES.” (capitalization in original). The final amended MEB Narrative Summary
also indicated under the “PERTINENT REVIEW OF SYSTEMS” section that plaintiff had
no pain, stiffness or muscle spasms in his neck. (capitalization in original). Furthermore,
the MEB assessed plaintiff’s extremities and noted, “[f]ull range of motion in all
extremities. Strength is normal throughout. No cyanosis, clubbing, or edema noted,” and
“[n]ormal reflexes in all extremities.” “Neck is supple with full range of motion.”
9Plaintiff was removed from the PRP on November 21, 2011, approximately five months
before the SAFPC decision.
10Although plaintiff argued that he was fit for duty in his memorandum to the MEB, plaintiff
subsequently argued the opposite at his hearing before the Formal PEB on August 15,
2011, which was after he filled the latest review of his condition by Dr. Pressly in a letter
dated August 11, 2011 which showed that Dr. Pressly had changed his evaluation of
plaintiff’s condition.


                                              9
      in no less than 15 (fifteen) other areas. The commonality always being
      “requires bed rest prescribed by a physician and treatment by a physician.

(capitalization in original). The SAFPC agreed with the finding of the Formal PEB, which
found that the evidence did not demonstrate that plaintiff’s “flare-ups” were severe enough
to meet the definition of “incapacitating episode.”
       Moreover, the SAFPC May 1, 2012 decision indicated that plaintiff’s condition did
not warrant any rating based on chronic residuals, finding that the evidence suggested
that plaintiff’s condition was “acute,” not “chronic.” The SAFPC wrote:
      Capt Gregory’s counsel argues that “Chronic Residuals” were not included
      in the FPEB evaluation. This Board notes that the FPEB rated Capt
      Gregory’s Ankylosing Spondylitis using VASRD code 5240-5002, “Arthritis
      rheumatoid; as an active process.” The medical notes from Rheumatology
      address acute issues regarding “limitation of motion”; [sic] these are not
      chronic limitations. Chronic is usually defined, “Persisting for a long time or
      constantly recurring”. [sic] In May 2011, Capt Gregory states he is fit for
      duty; in August 2011 he states flare ups are one every three months, and
      medications are working. Describing these symptoms as “flares” implies
      that they are not chronic by definition. The Board opines these statements
      are inconsistent with “Chronicity.” [sic] Note that disabilities under code
      5002 can be rated as either “an acute process” or “chronic residuals,” not
      both. Rating the same disability (arthritis) twice under both processes would
      constitute pyramiding as defined under section 4.14, “The evaluation of the
      same disability under various diagnoses is to be avoided.”[11] It does not
      appear that rating this disability under “chronic residuals” would result in any
      greater rating to the member.



11 “[P]yramiding” is defined as receiving two ratings for the same condition under the
VASRD. See 38 C.F.R. § 4.14 (2019); see also 38 C.F.R. § 4.7. The regulation 38 C.F.R.
§ 4.14 states:

      The evaluation of the same disability under various diagnoses is to be
      avoided. Disability from injuries to the muscles, nerves, and joints of an
      extremity may overlap to a great extent, so that special rules are included
      in the appropriate bodily system for their evaluation. Dyspnea, tachycardia,
      nervousness, fatigability, etc., may result from many causes; some may be
      service connected, others, not. Both the use of manifestations not resulting
      from service-connected disease or injury in establishing the service-
      connected evaluation, and the evaluation of the same manifestation under
      different diagnoses are to be avoided.
38 C.F.R. § 4.14.



                                            10
       Addressing the applicant’s disability rating award, the Board [the SAFPC] is
       required by law to rate a disability using criteria outlined in the Veterans
       Administration Schedule for Rating Disabilities (VASRD). In this case the
       Board opines that the most appropriate rating is (VASRD-5240-5002), with
       a 20 (twenty) percent disability rating, “One or two exacerbations a year in
       a well-established diagnosis”. [sic] The next higher rating, “Symptom
       combinations productive of definite impairment of health objectively
       supported by examination findings or incapacitating exacerbations
       occurring 3 or more times a year,” does not appear to be appropriate.
(capitalization in original). As a result of the SAFPC decision, plaintiff was separated from
the Air Force on August 28, 2012 by order of the SAFPC, signed by the Chief of the Air
Force Physical Disability Division, Colonel Leslie Hargett, with a 20% disability rating.
        After plaintiff was separated from the Air Force, plaintiff appealed to the Air Force
Board for Correction of Military Records (AFBCMR) on August 24, 2015. 12 In his
application, plaintiff argued that the SAFPC decision was based on “an adverse FPEB
[Formal PEB] decision” and that the SAFPC had failed to take into account “readily
available evidence” with respect to incapacitating episodes that would merit an
assignment of a 40% disability rating during the ten-month period between the Formal
PEB hearing and the final adjudication by the agency in his case. Plaintiff further argued
that the May 1, 2012 SAFPC decision failed to consider additional evidence of plaintiff’s
condition from the time of the Formal PEB until the time of the SAFPC decision and
plaintiff’s discharge, by which time plaintiff’s condition had become more severe than
previous examinations of his condition had indicated. To support plaintiff’s argument that
his condition had worsened prior to his August 28, 2012 discharge, plaintiff cited Dr.
Pressly’s June 22, 2012 progress note, which reads:
       The patient, Christopher Gregory, has been diagnosed with ankylosing
       spondylitis, which is an inflammatory arthritis. This condition is a chronic
       condition that affects his neck, SI [sacroiliac] joints, back, feet, and ankles.
       It also has the potential to affect his lungs, eyes, hands, toes, and other
       joints. This condition requires long-term use of high risk medications.
       Christopher has been on several high risk medications and is currently
       using Humira which requires constant monitoring due to the potential side
       effects of the medications. The medication is an immunosuppressive drug
       that increases risk of infections and malignancies among other things.
       Christopher was presenting with symptoms including incapacitating
       episodes of 11-12 a year before treatment. With treatment, the condition
       has stabilized and now Christopher only presents with 4-5 incapacitating

12Plaintiff initially attempted to file an application with the AFBCMR on August 24, 2015.
On April 27, 2016, the AFBCMR notified plaintiff that his August 24, 2015 application
could not be processed as a viable application because plaintiff’s Department of Defense
149 Form included an annotation which stated, “[s]ee attached petition,” however, no
petition was attached. The AFBCMR indicated that it could review the application once
plaintiff had submitted the required petition. On June 22, 2016, plaintiff submitted a
response with the required petition to the AFBCMR attached.
                                             11
       episodes a year. While stabilized, Christopher still has lasting chronic
       affects [sic] of this disease process. This is not an acute disease process
       and the patient has manifested chronic symptoms associated with an active
       disease process. The motion in the affected joints is limited due to the
       nature of the condition evidenced by spasm and evidence of painful motion.
       The chronic nature of this condition affects Christopher’s limitation of motion
       in his neck, back, SI joints and feet/ankles to varying degrees.
(capitalization in original) (brackets added). Dr. Pressly’s June 22, 2012 progress note
differs regarding Dr. Pressly’s description of plaintiff’s worsening condition as compared
to his August 11, 2011 note, discussed above and submitted to the Formal PEB. The
earlier August 11, 2011 note did not consider plaintiff’s condition to be “chronic” and did
not approximate the number of incapacitating episodes each year or the chronic nature
of plaintiff’s condition. Plaintiff contended, before the AFBCMR, that the June 22, 2012
Dr. Pressly letter should have significantly influenced the Air Force and disability
discharge decision prior to his August 28, 2012 discharge, although the letter was written
by Dr. Pressly after the SAFPC decision was issued. Moreover, plaintiff argued that the
SAFPC should not have considered plaintiff’s being on the PRP as a factor in deciding
not to award a higher disability rating, and plaintiff argued that the May 1, 2012 SAFPC
decision should have taken notice of plaintiff’s decertification from the PRP on November
21, 2011. Thus, according to plaintiff, the SAFPC made its May 1, 2012 final decision
based on incorrect information regarding plaintiff’s condition. Plaintiff also stated in his
application to the AFBCMR that the Department of Veterans Affairs (DVA) had assigned
a disability rating of 10% “to each lower extremity for sciatic radiculopathy, based on upon
the findings from the VA C&P [Compensation and Pension] exams conducted on 12 Jul
12- more than a month prior to the Petitioner’s separation from the service.” 13 Plaintiff
argued to the AFBCMR that the rating assigned by the DVA “makes sense when one
considers that the initial MEB in this case contained findings suggestive of a right sciatic
radiculopathy on 3 May [20]11,” in the Narrative Summary in the final MEB Report.
Plaintiff alleged to the AFBCMR that the combination of the June 22, 2012, Dr. Pressly
letter on plaintiff’s condition and the fact that plaintiff was no longer on the PRP, should
also argue that the AFBCMR should assign petitioner at least a 40% disability rating.
         In preparation of the AFBCMR’s 2018 decision, there were several further
evaluations and reports. A September 29, 2016 report signed by Anna M. Stock, of the
Air Force Personnel Center Disability Office, could not confirm whether the June 22, 2012,
letter from Dr. Pressly had been submitted to the SAFPC or if it had been considered by
the SAFPC between the SAFPC’s decision on May 1, 2012, but prior to plaintiff’s
separation on August 28, 2012. Ms. Stock stated that the Air Force Personnel Center
Disability Office
       cannot confirm or deny if there was further evidence submitted by the
       member's counsel following the initial appeal to SAFPC; nor if there was

13Plaintiff noted in his application to the AFBCMR that he also was appealing the DVA’s
May 28, 2013 assignment of an initial 20% rating before the DVA’s Decision Review
Officer. The DVA’s Decision Review Officer increased plaintiff’s rating from 20% to 60%
on May 25, 2017.
                                             12
      evidence submitted, was it/was it not used during the SAFPC final review.
      Additionally we cannot confirm or deny if SAFPC should have sought out
      for any new medical evidence prior to their recommendation.
The Air Force Personnel Center Disability Office also recommended in its report that
plaintiff’s application to the AFBCMR be denied, on the basis that it found no error or
injustice had occurred at the time of the MEB.
         In a November 16, 2016 evaluation, an AFBCMR Individual Mobilization
Augmentee Medical Consultant, Colonel Jimmie M. Drummond, also recommended
denial of plaintiff’s application for revision of his disability rating on the basis that a
preponderance of the evidence available “at the time of separation” indicated that
plaintiff’s condition was not severe enough to warrant a disability rating over 20%. In
conducting his evaluation and recommendation, Colonel Drummond considered the
contents of the final MEB Report, the Informal PEB’s findings, the record before the
Formal PEB, the Formal PEB’s findings, the record before the SAFPC’s findings, and the
June 22, 2012 letter from Dr. Pressly. Colonel Drummond wrote:
      The medical reviewer also notes that the rating determination of 20%
      disability rating for AS [Ankylosing spondylitis], assigned by the Department
      of Veterans Affairs (DVA) under its pre-discharge program, is consistent
      with the Secretary of the Air Force (SAF) final determination of 20%
      disability rating for the applicant’s AS. Based upon objective medical
      evidence detailed in specific spinous range of motion measurements, signs
      and symptoms, and limitations of this unfitting condition, the medical
      reviewer concurs that a higher evaluation of 40% is not justified for the
      thoracolumbar spine or the intervertebral disc syndrome. More importantly,
      records document a statement from the applicant indicating, “You informed
      us you had no additional evidence to submit.” The medical reviewer also
      notes that various other physical conditions were determined to be service
      connected by the DVA. However, although there is acknowledgment of
      other associated medical complaints/conditions, some potentially related to
      the AS, the medical reviewer opines that none of these associated medical
      complaints/conditions, either singularly or in aggregate, would represent a
      condition(s) of such severity as to represent the cause of service termination
      (unfitting), and therefore, not ratable. Medical progress notes entries in
      2010, while under care of Rheumatology, reveal the applicant’s personal
      statements denying any impairment, incapacitating [sic] or distraction in
      regard to the Personal Reliability Program (PRP) participation.
      Furthermore, as documented by FPEB, the applicant testified, “current
      medications working”, [sic] and flare-ups “once every two to three months.”
      As noted previously, there were no documented patient accounts of,
      “incapacitating or distracting symptoms” identified in the service treatment
      records. In reference to the definition of “Incapacitation”, [sic] used in the
      VASRD, the term is defined as “requires bed rest prescribed by a physician
      and treatment by a physician.” In view of the medical documentation, the
      medical reviewer concurs with a determination that the applicant is
      appropriately rated at Disability Code (DC) 5240-5002, with a 20% percent

                                            13
       rating determination based upon one or two exacerbations a year with a
       well-established diagnosis. Longitudinal progress note review of
       Rheumatology documentation, during the actual period of evaluation and
       treatment and patient statements, are consistent with a favorable response
       to the prescribed treatment regime and there is insufficient supporting
       documentation either by patient accounts or clinical documentation of
       “incapacitating events” throughout the treatment course which would justify
       consideration of a higher disability rating for AS.
       The medical reviewer notes the letter from the Rheumatologist, Dr. Pressly,
       dated 22 June, 2012 detailing the applicant’s “incapacitating episodes of
       11-12 a year before treatment and now 4-5 incapacitating episodes a year.”
       In review of the progress notes, both pre- and post-treatment, and personal
       statements from the applicant, there is insufficient supportive evidence to
       support the frequency and severity of the applicant’s condition as detailed
       by Dr. Pressly. In fact, the medical reviewer opines that personal statements
       by the applicant, throughout the period of medical treatment, imply a
       significantly less [sic] degree of severity from the AS without documented
       episodes of incapacitation. To reiterate, the DVA rating determination,
       dated 14 June 2013, also concurred with a 20% rating determination for AS
       effective 29 August 2012. Considering review of the MEB, IPEB, FPEB, and
       medical documentation, the medical reviewer observes no error or injustice
       in the assigned rating of 20% for AS under the VASRD code 5240-5002. In
       reference to other service connected medical conditions rated by the DVA,
       the department [the DVA] is authorized to rate all medical conditions without
       respect for Fitness for Duty.
       Addressing the applicant’s implicit request for a medical
       separation/retirement, the military IDES, established to maintain a fit and
       vital fighting force, can by law, under Title 10, United States Code (U.S.C.),
       only offer compensation for those service incurred diseases or injuries
       which specifically rendered the member unfit for continued military service
       and were the cause of career termination; and then only for the degree of
       impairment present at the time of separation and not based on future
       occurrences. However, operating under different set of laws, Title 38,
       U.S.C., the Department of Veteran Affairs (DVA) is authorized to offer
       compensation for any medical condition with an established nexus with
       military service, without regard to its proven or demonstrated impact upon
       a member's retention potential, fitness to serve, or the narrative reason for
       release from military service. The DVA is also empowered to conduct
       periodic reevaluations for the purpose of adjusting the disability rating award
       [decrease or increase] as the level of Impairment from a given medical
       condition may vary [improve or worsen] over the lifetime of the veteran.
(capitalization and emphasis in original) (first brackets added).
      On January 18, 2017, plaintiff submitted his comments in response to the
evaluations and recommendations provided by the Air Force Personnel Center Disability

                                             14
Office and Colonel Drummond to the AFBCMR. In his response, plaintiff submitted
thirteen clinical progress notes written by Dr. Pressly that may not have previously been
in the record, because the notes generally were not previously mentioned. 14 The thirteen
Dr. Pressly notes introduced by plaintiff to the AFBCMR on January 18, 2017 in his
response are dated April 14, 2011, May 26, 2011, June 30, 2011, August 1, 2011,
September 12, 2011, October 24, 2011, December 5, 2011, January 18, 2012, March 8,
2012, April 25, 2012, May 10, 2012, June 13, 2012, and July 25, 2012, all dated prior to
the plaintiff’s August 28, 2012 separation date. The thirteen Dr. Pressly progress notes,
perhaps other than the March 3, 2011 progress note, differ from the collection of progress
notes reviewed by the MEB and included in the MEB Report. All thirteen notes by Dr.
Pressly include “FOOT/ANKLE PAIN” in the diagnosis. (capitalization in original). The
diagnosis section of the progress note from June 3, 2010 references “NECK PAIN,” and
the nine notes from April 14, 2011, May 26, 2011, June 30, 2011, August 1, 2011,
September 12, 2011, October 24, 2011, December 5, 2011, January 18, 2012, and March
8, 2012 reference “NECK PAIN SECONDARY TO SPASM” and “NECK PAIN
SECONDARY TO SPASM/SPONDYLOSIS.” (capitalization in original). None of the five
progress notes included with the final MEB Report, have a diagnosis for foot or ankle pain
and only one of the five notes referenced in the final MEB report, the June 3, 2010
progress note, included “NECK PAIN” as part of its diagnosis. (capitalization in original).
All eighteen progress notes contain a section for rating pain which has three potential
options: “Mild,” “Moderate” and “Severe.” (capitalization in original). In thirteen of the
notes, Dr. Pressly circled the “Mild” option, three of the notes have both “Mild” and
“Moderate” circled and two do not have any rating circled for the pain rating. The three
notes which have both mild and moderate circled, on July 15, 2010, May 26, 2011, and
June 13, 2012, were written before and after the MEB, Informal PEB, Formal PEB, and
SAFPC decision.

        In addition to providing the thirteen additional progress notes, plaintiff’s January
18, 2017 submission in response to the evaluations and recommendations provided by
the Air Force Personnel Center Disability Officer and Colonel Drummond further pointed
out a number of plaintiff’s concerns, including that the SAFPC had not acknowledged that
plaintiff was no longer on the PRP and stated, in part, that:
       d. If the SAFPC staffers were aware of this fact, then it might have
       persuaded them to give more weight to the arguments made by previous
       counsel regarding both rating the Petitioner for chronic residuals of
       ankylosing spondylitis and determining whether he did suffer from
       incapacitating episodes of this disease on a regular basis.

14Of the eighteen progress notes currently in the record before the court written by Dr.
Pressly, five notes, dated from March 23, 2010 to July 15, 2010, were included as part of
the final MEB Report. There is a reference in the MEB Narrative Summary which
addresses Dr. Pressly’s findings from a March 3, 2011 visit by plaintiff with Dr. Pressly,
but other than the 5 notes from March 23, 2010 and July 15, 2011, it is not clear whether
any other of Dr. Pressly’s notes were given serious consideration.


                                            15
       e. In addition, the drafter of this opinion acknowledges that there is no way
       to confirm whether the SAFPC was aware of any updated medical evidence
       that might be available from the Petitioner's treating rheumatologist.

(capitalization in original). Plaintiff’s January 18, 2017 submission also stated:

       i. While the treating rheumatologist’s [Dr. Pressly’s] note regarding the
       frequency of these incapacitating episodes was dated [June 22, 2012] one
       month after the SAFPC issued its decision [May 1, 2012], it is doubtful that
       his opinion would have been markedly different had this document been
       written prior to final agency action in this matter.

       j. He also noted that the residuals of this disease affected the Petitioner’s
       neck, back, SI [sacroiliac] joints, feet and ankles.

       k. This is significant because the initial VA rating decision for this Petitioner
       assigned him a 10% disability rating to each lower extremity for sciatic
       radiculopathy, based upon the findings from the VA C&P exams conducted
       on 12 Jul 12- more than a month prior to the Petitioner’s separation from
       the service.

       I. This finding makes sense when one considers that the initial MEB in this
       case contained findings suggestive of a right sciatic radiculopathy on 3 May
       11.

(capitalization in original) (brackets added) (internal citations omitted). Moreover,
plaintiff’s January 18, 2017 submission questioned Colonel Drummond’s evaluation and
recommendation, and stated:

       b. In this case, it would constitute a clear and unmistakable error to reject
       the expert medical evidence provided by the Petitioner’s treating
       rheumatologist in the absence of other medical evidence contradicting his
       statement in Enclosure Four [Dr. Pressly’s June 22, 2012 letter] to the
       AFBMCR Petition.

       c. The well-founded basis for his opinion may be established by reviewing
       his treatment records during the period at issue after the FPEB and prior to
       final agency action in this case.

       d. It does not appear that either the Medical Consultant or the Special
       Actions Officer [the Air Force Personnel Center Disability Office] were
       aware that this rheumatologist continued to treat the Petitioner after the
       FPEB hearing and through final agency action in this case.




                                              16
       e. Therefore, Counsel would argue that in the absence of any clear or
       unmistakable bias, it is intellectually disingenuous to opine that this board-
       certified rheumatologist would provide a false official statement to a federal
       agency.

       f. For this reason, the treating rheumatologist’s report of the frequency of
       the Petitioner’s incapacitating episodes, should be accepted at face value
       and merit the assignment of not less than a 40% disability rating for
       ankylosing spondylitis under VA Code 5009 as an inflammatory arthritic
       process.

       g. In the alternative, the arguments advances [sic] by counsel in Paragraph
       Two above with respect to bilateral sciatic radiculopathy also provide a solid
       basis for placing the Petitioner on the PDRL [Physical Disability Retirement
       List] at a combined 40% disability rating.

       h. Finally, if we accept the active disease process analysis of this condition
       as an inflammatory arthritic process, then the chronic residuals affecting the
       Petitioner’s neck, SI joints and ankle groups would merit the assignment of
       a 10% rating for each affected area; together with a 20% rating for the back,
       this would provide another basis for medially [sic] retiring the Petitioner at a
       40% or greater disability rating.

(capitalization in original) (brackets added) (internal citations omitted).

       In response to plaintiff’s submission, the AFBCMR requested an evaluation from
BCMR Medical Reviewer, Dr. Horace R. Carson. On October 5, 2017, 15 Dr. Carson
reviewed plaintiff’s medical record, which now included the thirteen additional progress
notes from Dr. Pressly, Dr. Pressly’s June 22, 2012 letter, plaintiff’s removal from the PRP
and the record before the SAFPC and recommended a 40% disability retirement. Dr.
Carson wrote:
       The Medical Advisor is acutely aware that, prior to NDAA 2008 [National
       Defense Authorization Act], there were historical disparities between
       disability ratings assigned by the Military Department and the Department
       of Veterans Affairs; often for the same medical condition in the same
       individual. However, then and now, under the Legacy DES, the Military
       Department bases its rating and fitness decisions upon the evidence




15There is a discrepancy regarding the date of Dr. Carson’s first evaluation before the
AFBCMR. At the top of his report, the date “9/20/2017” appears. Above his signature at
the bottom of the report, however, the date “10/5/2017” appears. The court will refer to
the report using the date closest to Dr. Carson’s signature, October 5, 2017.


                                              17
      present at the “snapshot”[16] time of final military disposition; and not on
      future progression of disease, illness, or injury after discharge. However,
      the Medical Advisor does acknowledge the possibility that some evidence,
      available prior to the applicant’s date of separation, may not have been
      utilized by previous boards in their respective decision-making.
      Nevertheless, the fact that the DVA made the applicant’s higher rating
      decision effective the day after his date of discharge, would lead the
      uninformed to believe that the proximity to the date of discharge should be
      interpreted as consistent with the military’s “snapshot” in time clinical
      disposition. However, this procedural benefit appears to have been related
      to the fact that the applicant had an active/open [uninterrupted] appeal of
      his 20% rating since its initial assignment. This reviewer also opines the
      decision may have been based upon some evidence gathered well beyond
      the applicant’s date of discharge [much greater than 12 months post-
      discharge]; a time during which additional symptoms or exacerbations in
      severity could have been reported. The Department of Veterans Affairs
      (DVA) and the DoD Physical Disability Board of Review, both, consider the
      probative value of clinical events occurring during the 12 months following
      an individual’s date of discharge.
      The applicant’s legal counsel would like the Board [AFBCMR] to place great
      weight on the letter from the applicant’s treating rheumatologist, dated June
      22, 2012. However, this letter was also available to the DVA in its initial 20%
      rating decision. Moreover, the provider’s medical progress notes were not
      reflective of any periods of physician-directed bed rest due to incapacitating
      episodes; as also initially observed by the DVA examiner. The legal counsel
      also implicitly places great weight on the applicant’s frequent/extended
      periods of PRP decertification. However, these are neither equivalent to nor
      indicative of incapacitating episodes requiring physician-directed bed rest.
      If, on the other hand, the Medical Advisor and the Board considers the
      DRO’s [Decision Review Officer] decision to place all of the applicant’s
      musculoskeletal complaints under the overarching diagnosis of ankylosing
      spondylitis, instead of rating each separately under individual VASRD
      codes, as initially desired by the applicant [although may not have been
      individually unfitting, but collectively could be unfitting], then the more
      inclusive nature of the disease entity warrants consideration of increasing
      the applicant’s disability rating to the next higher rating of 40%.
      Thus, while having strong agreement with the recommendation of the
      previous Medical Advisor’s [Colonel Drummond] assessment, this reviewer
      concedes, in consideration of the voracity of legal counsel’s arguments,

16In the record, the term “snapshot,” is used, as well as the terms “date of discharge,”
“date of separation,” and “final military disposition,” without defining what “snapshot”
means, including whether that refers to the date of discharge or the date of the final
military disposition.
                                            18
       which included the alleged exclusion of information not considered by
       previous boards in their respective decisions, the implicit insistence on the
       truthfulness of the rheumatologist’s letter, and the upgrade of disability
       rating awarded by the DVA’s DRO, made effective the day after date of
       discharge, the current Medical Advisor recommends retiring the applicant
       with a 40% disability rating as a fair compromise; albeit short of the 60%
       assigned by the DVA.
(capitalization and emphasis in original) (second, third, and sixth brackets in original).
        On December 20, 2017, the AFBCMR sent plaintiff its initial evaluation, to which
plaintiff responded on January 8, 2018, concurring with Dr. Carson’s October 5, 2017
evaluation and accepting that a 40% rating would be a fair compromise. On February 16,
2018, 17 Dr. Carson wrote an addendum to his previous evaluation from October 5, 2017,
again recommending a 40% disability rating. In the addendum report, Dr. Carson
addressed the fact that plaintiff had “earlier argued that he was fit for retention, and
appears to have vehemently defended the lack of interference with his condition with the
performance of his duties” and that, “[t]he Board will also recall the applicant’s treating
rheumatologist consistently referred to his condition as ‘mild’ in hand-written progress
notes; although a worse clinical picture was painted in his June 22, 2012 letter.”
(emphases in original). In addition, Dr. Carson, in his addendum report, also referred to
the decision of the DVA’s Decision Review Officer to increase plaintiff’s rating from 20%
to 60% based on post-service medical evidence obtained after plaintiff’s separation in
2012, in which Dr. Kevin J. Kempf, a civilian rheumatologist, stated on October 31, 2012
that plaintiff’s Ankylosing spondylitis was “remarkably well controlled on Humira and doing
extremely well.” 18 Dr. Carson also stated in his addendum report:

       However, the Medical Advisor also opines that the increased disability rating
       from 20% to 60% may not have been based upon worsening clinical
       symptoms, but simply upon a re-characterization of the extent of
       involvement of the ankylosing spondylitis; that is, inclusive of multiple other
       musculoskeletal complaints present in the service treatment record.
       Regardless, the preponderance of evidence at or about time of the
       applicant’s discharge, indicates that his condition was “mild” in severity and
       “well controlled” on medications.



17 There is a discrepancy regarding the date of Dr. Carson’s addendum before the
AFBCMR. At the top of his addendum, the date “2/15/2018” appears. Above his signature
at the bottom of the report, however, the date “2/16/2018” appears. The court will refer to
the report using the date closest to Dr. Carson’s signature, February 16, 2018.
18As summarized in Dr. Carson’s June 24, 2019 evaluation, the Decision Review Officer
of the DVA included in his consideration several post-service medical exams and
evaluations of plaintiff, including a June 22, 2016 exam, a May 25, 2017 exam, and
outpatient records from the Veterans Administration Medical Center San Antonio from
March 2014 to May 2017.
                                             19
       The Medical Advisor reminds the Board that the applicant was PRP
       decertified not due to his diagnosis or clinical status at a given time, but due
       to the risks associated with the prescribed medications. Therefore, PRP
       decertification should not be considered an indicator of incapacitation.

(capitalization and emphasis in original).

       Plaintiff reviewed the addendum on March 11, 2018 and reiterated his belief that
a 40% rating would be a “fair resolution of his case,” but also asked that the AFBCMR
“give seriousconsideration [sic] to the arguments advanced in our previous submissions
in thismatter [sic] regarding the viability of a 60% rating for this condition and view
theMedical [sic] Advisor’s 40% PDRL [Physical Disability Retirement List]
recommendation as the minimum rating to be awardedin [sic] this case.” (brackets
added).

       On June 20, 2018, the AFBCMR, nonetheless, upheld the SAFPC’s determination
of a 20% disability rating for plaintiff, finding that “[i]nsufficient relevant evidence has been
presented to demonstrate the existence of an error or an injustice.” In its decision, the
AFBCMR agreed with the opinions and recommendations of the Air Force Personnel
Center Disability Office and Colonel Drummond and disagreed with the 40%
recommendation by Dr. Carson. The AFBCMR wrote:
       We note the BCMR Medical Consultant [Dr. Carson] recommends a
       permanent retirement with a 40 percent disability rating. Contrarily, the
       Medical Consultant states the applicant earlier argued he was fit for
       retention and now that he has been found unfit, the emphasis has shifted to
       a medical retirement. He also notes the applicant’s treating rheumatologist
       consistently referred to his condition as “mild” in hand-written progress
       notes; although a worse clinical picture was painted in his 22 Jun 12 letter.
       Finally, the BCMR Medical Consultant states the decision of the DRO was,
       in large measure, prompted by evidence clearly obtained and considered
       well beyond the “snap shot” time of the applicant’s discharge date. After
       carefully considering all the evidence in this case, to include the
       rheumatologist’s report and the BCMR Medical Consultant’s
       recommendation, it is our opinion the applicant’s disability rating(s) were
       properly adjudicated and he has not provided sufficient evidence to
       persuade us that a change in the current 20 percent disability rating
       [previously assigned by the Military Department and the DVA at a time when
       the applicant voiced his improvement and desire for retention], is warranted.
       Therefore, we agree with the opinions and recommendations of the AFPC
       Disability Office and the BCMR IMA Medical Consultant [Colonel
       Drummond] and adopt the rationale expressed as the basis for our
       conclusion the applicant has failed to sustain his burden of proof that he has
       been the victim of an error or injustice. In view of the foregoing and in the
       absence of substantial evidence he was denied rights to which entitled, we
       find no basis to recommend any of the relief sought in this application.


                                               20
(second brackets in original). The June 20, 2018, AFBCMR decision referenced the
records and arguments of the preceding boards, Dr. Pressly’s June 22, 2012 letter and
progress notes, as well as the four previous evaluations: the September 29, 2016 Air
Force Personnel Center Disability Office evaluation, the November 16, 2016 evaluation
carried out by AFBCMR Individual Mobilization Augmentee Medical Consultant
Drummond, the October 5, 2017 evaluation carried out by AFBCMR Medical Advisor Dr.
Carson, and the February 16, 2018 addendum by Dr. Carson.
        On August 28, 2018, plaintiff filed the current case in the United States Court of
Federal Claims. Plaintiff alleges that the AFBCMR’s ruling denying a correction of
plaintiff’s disability rating to 40% or higher was arbitrary and capricious. Plaintiff argues:
       The Air Force failed to comply with statutes and regulations and to properly
       conduct an MEB addressing all of Plaintiff’s conditions and disabilities with
       the information required to accurately rate his disabilities, to properly
       conduct the PEB and to rate his conditions as required by law and
       regulation, and to properly conduct administrative appellate review prior to
       and after Mr. Gregory’s separation from the Air Force. [19]
In response to the plaintiff’s complaint, on February 15, 2019, defendant filed a motion to
remand to the AFBCMR, which was unopposed by plaintiff, in order for the AFBCMR to
consider whether plaintiff is entitled to a higher disability rating based on chronic residuals
of his Ankylosing spondylitis. The court granted the defendant’s request for a remand on
February 20, 2019. The February 20, 2019 remand Order stated:
       The AFBCMR shall address, among other issues, whether Mr. Gregory is
       entitled to a disability rating higher than 20 percent based upon “chronic
       residuals” of his Ankylosing Spondylitis, and, if so, determine and explain
       what that disability rating should be; and determine and explain whether Mr.
       Gregory is entitled to any relief, including correction of records and
       retirement pay, based upon any errors or injustices found.
(capitalization in original).
       In its October 24, 2019 decision on remand, the AFBCMR referenced a June 24,
2019 20 evaluation provided by AFBCMR Medical Consultant Dr. Carson, the same BCMR
Medical Consultant who previously had performed the evaluation of plaintiff’s condition

19 In referencing the “PEB,” it is unclear whether plaintiff refers to the Formal PEB, the
Informal PEB, or both.
20Similar to the discrepancies described above regarding Dr. Carson’s first evaluation
and addendum, there was again a discrepancy regarding the date of Dr. Carson’s
evaluation before the AFBCMR on remand. At the top of his report, the date “6/21/2019”
appears. Above his signature at the bottom of the report, however, the date “6/24/2019”
appears. The court will refer to the report using the date closest to Dr. Carson’s signature,
June 24, 2019, to refer to the evaluation on remand by Dr. Carson.



                                              21
on October 5, 2017. For his review on remand, Dr. Carson took into consideration a list
of factors, including plaintiff’s own statements from his May 3, 2011 memorandum to the
MEB, the MEB’s observations which found plaintiff to be in good condition without flare-
ups, notes from Dr. Pressly from 2010 to a portion of 2012, which described plaintiff’s
condition as “mild,” and a military service entry from September 26, 2011, which recorded
that plaintiff “presented for follow-up for ‘profile for back’” and “[h]is pain scale was
recorded as ‘0 Pain Free.’” (emphases in original). In his list of factors in his June 24,
2019 report, Dr. Carson addressed several of the progress notes written by Dr. Pressly,
including two dated April and May 2012, which characterized the Ankylosing spondylitis
as “mild,” and which Dr. Carson claimed were the first records which indicated
“foot/ankle pain,” although his conclusion that the April 25, 2012 note by Dr. Pressly was
the first reference to foot/ankle pain was not correct. (emphases in original). The first
indication of plaintiff’s “foot/ankle pain” was in Dr. Pressly’s April 14, 2011 progress note
submitted to the AFBCMR on January 18, 2017. Dr. Carson also considered a June 13,
2012 progress note by Dr. Pressly characterizing plaintiff’s Ankylosing spondylitis as
“mild symptoms,” but that progress note by Dr. Pressly also included separate
diagnoses for “Lumbago, Foot/Ankle Pain,” as well as documentation of “increased
soreness of back” and “bilateral heel pain.” (emphases in original). Moreover, in his June
24, 2019 evaluation, Dr. Carson took note of the June 22, 2012 letter from Dr. Pressly
which, according to Dr. Carson, “unlike the preponderance of preceding evidence of
record, remarked that Ankylosing Spondylitis is ‘an inflammatory arthritis,’ chronic in
nature, that ‘affects his neck, SI joints, back, feet, and ankles’” and that Dr. Pressly
“further disclosed that the applicant had previously presented with 11 to 12
incapacitating episodes per year before treatment [year and dates not specified], and
that it was reduced to 4 to 5 incapacitating episodes a year, after stabilizing through
treatment.” (capitalization, brackets, and emphases in original). Dr. Carson noted that on
May 28, 2013, the DVA assigned plaintiff a 20% rating, but on May 25, 2017, the DVA
Decision Review Officer changed plaintiff’s rating to 60%. Dr. Carson also included
mention of Dr. Kempf’s post-separation evaluation of plaintiff, in which plaintiff’s condition
was described as “remarkably well controlled on Humira.”
     In this last of Dr. Carson’s reports on June 24, 2019, Dr. Carson offered no single
recommendation to the AFBCMR, but instead presented two options from which the
AFBCMR should choose. Regarding the first option, Dr. Carson wrote:
       should the Board find the letter from the applicant’s rheumatologist, dated
       June 22, 2012, to be a plausibly accurate representation of the applicant’s
       clinical status prior to his date of discharge, albeit inconsistent with previous
       trend of “mild” disease in hand-written and typed progress notes, as recent
       as June 13, 2012, then a minimum 40% rating should be considered.
The second option presented by Dr. Carson was to “[d]eny the petition to assign a
disability rating greater than 20% as assignment of a higher rating would be inconsistent
with the preponderance of clinical evidence present at the ‘snapshot’ time upon entering
the Disability Evaluation System and at the time of final military disposition.”
      On October 24, 2019, the AFBCMR issued its decision after remand and confirmed
the 20% disability rating upon discharge for plaintiff, endorsing Dr. Carson’s second

                                              22
option that plaintiff’s medical condition did not warrant an increased disability rating of
40%. For its October 24, 2019 decision on remand, which was issued without a hearing,
the AFBCMR issued a four-page decision, with only a two-paragraph discussion section,
finding that the plaintiff was not entitled to an increase in his disability rating. The
AFBCMR’s October 24, 2019 decision on remand concluded in its two-paragraph
analysis, in full:
       After reviewing all Exhibits, the Board remains unconvinced the evidence
       presented demonstrates an error or injustice to warrant a medical
       retirement. The Board does not believe the applicant should be entitled to
       a disability rating higher than 20 percent based upon “chronic residuals” of
       his Ankylosing Spondylitis. As such, the Board agrees with the first option
       noted in the Medical opinion dated 21 Jun 19, that a higher disability rating
       would be inconsistent with the preponderance of clinical evidence present
       at the “snapshot” time upon entering the DES and at the time of final military
       disposition. Therefore, the Board finds a preponderance of the evidence
       does not substantiate the applicant’s contentions. Accordingly, the Board
       recommends against correcting the applicant’s records.
       The applicant has not shown a personal appearance, with or without
       counsel, would materially add to the Board’s understanding of the issues
       involved.
(capitalization in original).
        Following the issuance of the AFBCMR’s October 24, 2019 decision on remand,
the court held a status conference with the parties and instructed the parties to file an
updated Administrative Record and then to file cross-motions for judgment on the
Administrative Record. Defendant filed the amended Administrative Record, followed by
defendant’s motion for judgment on the Administrative Record. Plaintiff filed his response
to defendant’s motion for judgment on the Administrative Record and cross-motion for
judgment on the Administrative Record, after which defendant filed a reply and response
to plaintiff’s cross-motion for judgment on the Administrative Record, followed by plaintiff’s
reply. After briefing was complete, the court held an oral argument.
                                    DISCUSSION
        In the case currently before the court, Mr. Gregory challenges the AFBCMR’s
October 24, 2019 decision on remand, which confirmed the assignment of a 20%
disability retirement to plaintiff. Pursuant to 10 U.S.C. § 1216a, the Secretary of the Air
Force is tasked with determining a service member’s disability rating upon retirement.
See 10 U.S.C. § 1216a; see also 10 U.S.C. § 1203 (2018). Section 1216a of title 10
indicates how a service member’s disability rating should be determined:

       (a) Utilization of VA schedule for rating disabilities in determinations
       of disability.--(1) In making a determination of disability of a member of the
       armed forces for purposes of this chapter, the Secretary concerned--



                                             23
                    (A) shall, to the extent feasible, utilize the
                    schedule for rating disabilities in use by the
                    Department of Veterans Affairs, including any
                    applicable interpretation of the schedule by the
                    United States Court of Appeals for Veterans
                    Claims; and

                    (B) except as provided in paragraph (2), may
                    not deviate from the schedule or any such
                    interpretation of the schedule.

             (2) In making a determination described in paragraph (1), the
             Secretary concerned may utilize in lieu of the schedule
             described in that paragraph such criteria as the Secretary of
             Defense and the Secretary of Veterans Affairs may jointly
             prescribe for purposes of this subsection if the utilization of
             such criteria will result in a determination of a greater
             percentage of disability than would be otherwise determined
             through the utilization of the schedule.

      (b) Consideration of all medical conditions.--In making a determination
      of the rating of disability of a member of the armed forces for purposes of
      this chapter, the Secretary concerned shall take into account all medical
      conditions, whether individually or collectively, that render the member unfit
      to perform the duties of the member's office, grade, rank, or rating.

10 U.S.C. § 1216a (emphasis in original). The referenced disabilities rating schedule is
included in Title 38, Chapter I, Part 4 of the C.F.R. See 38 U.S.C. § 1155 (2018); see also
38 C.F.R. § 4.1. According to 10 U.S.C. § 1216a, when using the disability ratings
schedule, the Air Force should follow applicable interpretations of the schedule in cases
issued by the United States Court of Appeals for Veterans Claims, “to the extent feasible.”
See 10 U.S.C. § 1216a. 21

        As noted above, the schedule is organized into various “systems,” groupings of
distinct conditions that affect particular functions of the body (for example,
“musculoskeletal system,” “respiratory system,” “cardiovascular system”). See 38 C.F.R.
§ 4.1; see also 38 C.F.R. §§ 4.71a, 4.97, 4.104. Each system contains a comprehensive
list of various medical conditions known to affect that particular system. Each medical
condition has an assigned diagnostic code. See 38 C.F.R. § 4.1. As also noted above,
ratings generally are assigned in 10% increments and correspond to the approximate
degree of severity of a service member’s physical condition. See 38 C.F.R. § 4.25. The


21Decisions of the United States Court of Appeals for Veterans Claims are reviewable by
the United States Court of Appeals for the Federal Circuit, which is also the appellate
court which reviews decisions on appeal issued by the United States Court of Federal
Claims. See 38 U.S.C. § 7292 (2018).
                                            24
percentage rating is designed to provide a numerical value reflective of the extent of a
service member’s disability. See id. A service member’s medical condition can meet the
criteria of multiple codes, in which case the Air Force is to assign a rating under whichever
code provides a higher rating. See 38 C.F.R. § 4.7 (2019); see also 38 C.F.R. § 4.14. In
the case of equivalent evidence between two ratings, however, the Air Force is to assign
the higher rating. See 38 C.F.R. § 4.25. Should a service member have non-overlapping
medical conditions that qualify for the assignment of ratings under multiple codes, then
the Air Force is to combine the individual ratings into one “combined” rating using a
tabulation table and formula. See 10 U.S.C. § 1216a; 38 C.F.R. § 4.25. The VASRD
diagnostic code applied to plaintiff, DC 5002, is the diagnostic code for rheumatoid
arthritis and provides for the evaluation and assignment of a disability rating based on a
service member’s overall medical condition of rheumatoid arthritis, which may affect
multiple areas of a person’s musculoskeletal system. See 38 C.F.R. § 4.71a. Individual
diagnostic codes can contain a spectrum of disability ratings. See 38 C.F.R. § 4.1; see
also 38 C.F.R. § 4.71a. Disability ratings listed within a diagnostic code have a requisite
description of severity that must be found present in a service member’s condition in order
for that service member to receive the particular disability rating. See 38 C.F.R. § 4.1. To
determine the severity of a service member’s medical condition, the Air Force examines
the evidence of a service member’s condition in a particular body part. See 10 U.S.C.
§ 1216a; see also 38 C.F.R. §§ 4.1, 4.71a.

        This court reviews the AFBCMR decision “to determine whether it is arbitrary,
capricious, unsupported by substantial evidence, or contrary to law.” Lewis v. United
States, 458 F.3d 1372, 1376 (Fed. Cir.) (citing Martinez v. United States, 333 F.3d 1295,
1305, 1314 (Fed. Cir. 2003), cert. denied, 540 U.S. 1177 (2004)), reh’g en banc denied
(Fed. Cir. 2006), cert. denied, 552 U.S. 810 (2007); see also Chappell v. Wallace, 462
U.S. 296, 303 (1983) (“Board decisions are subject to judicial review and can be set aside
if they are arbitrary, capricious, or not based on substantial evidence.”); Baude v. United
States, 955 F.3d 1290, 1298 (Fed. Cir. 2020); Metz v. United States, 466 F.3d 991, 998
(Fed. Cir.), reh’g en banc denied (Fed. Cir. 2006); Porter v. United States, 163 F.3d 1304,
1312 (Fed. Cir. 1998), reh’g denied, en banc suggestion declined (Fed. Cir.), cert. denied,
528 U.S. 809 (1999); Heisig v. United States, 719 F.2d 1153, 1156 (Fed. Cir. 1983);
Skinner v. United States, 219 Ct. Cl. 322, 332, 594 F.2d 824, 830 (1979); Ward v. United
States, 133 Fed. Cl. 418, 427 (2017); Joslyn v. United States, 110 Fed. Cl. 372, 389
(2013); Meidl v. United States, 108 F. Cl. 570, 575 (2013). A Judge of the United States
Court of Federal Claims noted that plaintiff must show that the decision by the Army Board
for Correction of Military Records was arbitrary and capricious, contrary to law, or
unsupported by substantial evidence, and that, in accordance with this deferential
standard of review, the court does not reweigh the evidence, “but rather considers
‘whether the conclusion being reviewed is supported by substantial evidence.’ So long as
the Board considered the relevant evidence and came to a reasonable conclusion, this
court will not disturb the Board's decision.” Riser v. United States, 97 Fed. Cl. 679, 683–
84 (2011) (quoting Heisig v. United States, 719 F.2d 1153, 1157 (Fed. Cir. 1983))
(emphasis in original) (citations omitted).




                                             25
       This standard of review is narrow. The court does not sit as “a super correction
board.” Skinner v. United States, 219 Ct. Cl. at 331, 594 F.2d at 830. Moreover, “military
administrators are presumed to act lawfully and in good faith like other public officers, and
the military is entitled to substantial deference in the governance of its affairs.” Dodson
v. United States, 988 F.2d 1199, 1204 (Fed. Cir.), reh’g denied (Fed. Cir. 1993).

       The United States Supreme Court, however, has indicated:

       Normally, an agency rule would be arbitrary and capricious if the agency
       has relied on factors which Congress has not intended it to consider, entirely
       failed to consider an important aspect of the problem, offered an explanation
       for its decision that runs counter to the evidence before the agency, or is so
       implausible that it could not be ascribed to a difference in view or the product
       of agency expertise. The reviewing court should not attempt itself to make
       up for such deficiencies; we may not supply a reasoned basis for the
       agency's action that the agency itself has not given. SEC v. Chenery Corp.,
       332 U.S. 194, 196 (1947) [reh’g denied and reh’g denied sub nom. SEC v.
       Fed. Water & Gas Corp., 332 U.S. 747 (1947)]. We will, however, “uphold
       a decision of less than ideal clarity if the agency’s path may reasonably be
       discerned.” Bowman Transp., Inc. v. Arkansas–Best Freight System, Inc.,
       419 U.S. [281,] 286, 95 S. Ct. 438, 42 L. Ed. 2d 447 [(1974)]. See also
       Camp v. Pitts, 411 U.S. 138, 142-143, 93 S. Ct. 1241, 36 L. Ed. 2d 106
       (1973) (per curiam).

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983) (other citations omitted); see also Bowman Transp., Inc. v. Arkansas-Best Freight
System, Inc., 419 U.S. 281, 285-86 (1974) (“The agency must articulate a ‘rational
connection between the facts found and the choice made.’ While we may not supply a
reasoned basis for the agency’s action that the agency itself has not given, we will uphold
a decision of less than ideal clarity if the agency’s path may reasonably be discerned.”)
(citations omitted), reh’g denied, 420 U.S. 956 (1975). As a Judge of the United States
Court of Federal Claims explained in Verbeck v. United States:

       The court’s review in these matters is thus limited in scope and deferential
       in nature. Ms. Verbeck must show that the Board's decision was arbitrary
       and capricious, contrary to law, or unsupported by substantial evidence.
       See Chambers v. United States, 417 F.3d 1218, 1227 (Fed. Cir. 2005) [cert.
       denied, 546 U.S. 1066 (2005)]; Godwin v. United States, 338 F.3d 1374,
       1378 (Fed. Cir. 2003); Heisig [v. United States], 719 F.2d [1153, 1156 (Fed.
       Cir. 1983)].... The Board’s decision will comply with the substantial evidence
       standard so long as a “‘reasonable mind might accept’ [the] particular
       evidentiary record as ‘adequate to support [the contested] conclusion.’”
       Dickinson v. Zurko, 527 U.S. 150, 162, 119 S. Ct. 1816, 144 L. Ed. 2d 143
       (1999) (quoting Consolidated Edison Co. of N.Y. v. NLRB, 305 U.S. 197,
       229, 59 S. Ct. 206, 83 L. Ed. 126 (1938)). Similarly, the arbitrary and
       capricious standard “requires a reviewing court to sustain an action evincing

                                             26
       rational reasoning and consideration of relevant factors.” Advanced Data
       Concepts, Inc. v. United States, 216 F.3d 1054, 1058 (Fed. Cir. 2000) [reh’g
       denied (Fed. Cir. 2000)].
       In sum, the court must satisfy itself that the Board considered all of the
       relevant evidence and provided a reasoned opinion that reflects a
       contemplation of the facts and circumstances pertinent to the case before
       it. See Heisig, 719 F.2d at 1157 (“Under the substantial evidence rule, all
       of the competent evidence must be considered, whether original or
       supplemental, and whether or not it supports the challenged conclusion.”);
       Van Cleave v. United States, 70 Fed. Cl. 674, 678–79 (2006) (While the
       court does not “serve as a ‘super correction board[,]’ Skinner v. United
       States,...correction boards must examine relevant data and articulate
       satisfactory explanations for their decisions.”) (citations omitted). If the
       Board “entirely failed to consider an important aspect of the problem, offered
       an explanation for its decision that runs counter to the evidence before the
       [Board], or is so implausible that it could not be ascribed to a difference in
       view or the product of agency expertise[,]” its decision runs afoul of even
       this lenient standard of review. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
       State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S. Ct. 2856, 77 L. Ed.
2d 443 (1983).

Verbeck v. United States, 97 Fed. Cl. 443, 451 (2011) (third and fourth omission in
original). Moreover, as stated by a Judge of the United States Court of Federal Claims,
“[t]he court’s review extends to determinations related to both alleged legal error and
alleged injustice, so long as the requested correction would result in a money judgment.”
Bonewell v. United States, 111 Fed. Cl. 129, 143 (2013) (citing Grieg v. United States,
640 F.2d 1261, 1266, 226 Ct. Cl. 260, 266 (1981) (“[T]he court cannot itself correct a
simple injustice or direct a correction board to do so, without the correction implementing
a money judgment.”)).

        In its October 24, 2019 decision on remand, the AFBCMR wrote “a higher disability
rating would be inconsistent with the preponderance of clinical evidence present at the
‘snapshot’ time upon entering the DES [Disability Evaluation System] and at the time of
final military disposition.” The AFBCMR, however, offered no definition of what time
constituted the “snapshot” time, although the United States Court of Appeals for the
Federal Circuit and the United States Court of Federal Claims have issued decisions
which state that a plaintiff’s retirement disability rating should be determined at the time
of retirement from service. See, e.g., Barnick v. United States, 591 F.3d 1372, 1381 (Fed.
Cir. 2010); Ward v. United States, 133 Fed. Cl. at 431. Plaintiff was officially separated
from the Air Force on August 28, 2012 under 10 U.S.C. § 1203. Section 1203 of Title 10
states:

       (a) Separation.--Upon a determination by the Secretary concerned that a
       member described in section 1201(c) of this title is unfit to perform the duties
       of the member's office, grade, rank, or rating because of physical disability
       incurred while entitled to basic pay or while absent as described in section

                                             27
1201(c)(3) of this title, the member may be separated from the member's
armed force, with severance pay computed under section 1212 of this title,
if the Secretary also makes the determinations with respect to the member
and that disability specified in subsection (b).

(b) Required determinations of disability.--Determinations referred to in
subsection (a) are determinations by the Secretary that--

      (1) the member has less than 20 years of service computed under
      section 1208 of this title;

      (2) the disability is not the result of the member's intentional
      misconduct or willful neglect, and was not incurred during a period of
      unauthorized absence;

      (3) based upon accepted medical principles, the disability is or may
      be of a permanent nature; and

      (4) either--

             (A) the disability is less than 30 percent under the standard
             schedule of rating disabilities in use by the Department of
             Veterans Affairs at the time of the determination, and the
             disability was (i) the proximate result of performing active duty,
             (ii) incurred in line of duty in time of war or national
             emergency, or (iii) incurred in line of duty after September 14,
             1978;

             (B) the disability is less than 30 percent under the standard
             schedule of rating disabilities in use by the Department of
             Veterans Affairs at the time of the determination, the disability
             was not noted at the time of the member's entrance on active
             duty (unless clear and unmistakable evidence demonstrates
             that the disability existed before the member's entrance on
             active duty and was not aggravated by active military service),
             or

             (C) the disability is at least 30 percent under the standard
             schedule of rating disabilities in use by the Department of
             Veterans Affairs at the time of the determination, the disability
             was neither (i) the proximate result of performing active duty,
             (ii) incurred in line of duty in time of war or national
             emergency, nor (iii) incurred in line of duty after September
             14, 1978, and the member has less than eight years of service
             computed under section 1208 of this title on the date when he
             would otherwise be retired under section 1201 of this title or

                                     28
                     placed on the temporary disability retired list under section
                     1202 of this title.

       However, if the member is eligible for transfer to the inactive status list under
       section 1209 of this title, and so elects, he shall be transferred to that list
       instead of being separated.

10 U.S.C. § 1203 (emphases in original).

        As noted above, according to the United States Court of Appeals for the Federal
Circuit, “[u]nder 10 U.S.C. § 1203, the statutory provision under which [plaintiff] was
discharged, the extent of a service member's disability is to be determined at the time that
he is found unfit for duty and separated from the service.” Barnick v. United States, 591
F.3d at 1381 (citing 10 U.S.C. § 1203) (brackets added). Judges of the United States
Court of Federal Claims also have consistently found that, to establish a retirement
disability rating, a service member’s medical evaluation should be captured on the date
of the service member’s date of separation. See Ward v. United States, 133 Fed. Cl. at
431 (“the relevant time for a determination of whether Plaintiff is entitled to military
disability benefits is when Plaintiff was separated from the service.”); Stine v. United
States, 92 Fed. Cl. 776, 795 (2010) (“the Navy takes a snapshot of the service member's
condition at the time of separation from the service”). Another Judge of the United States
Court of Federal Claims remanded a case reviewing a decision of Army Board for
Correction of Military Records (ABCMR) in which the ABCMR failed to consider the
possibility that a service member’s condition had changed between the time of the Military
Board’s considerations and the time of discharge. See Meidl v. United States, 108 F.
Cl. 570, 577 (2013) (citing Ala. Aircraft Indus. Inc.–Birmingham v. United States, 586 F.3d
at 1375) (“The ABCMR report also fails to document any consideration given to the
possibility that Plaintiff’s condition became unfitting after the MEB and PEB but before his
separation from the Army. By failing to consider whether Plaintiff's sleep apnea became
unfitting after the MEB and PEB evaluations but before his separation from the Army, the
ABCMR acted arbitrarily and capriciously.”). 22

       As discussed above, regarding plaintiff’s medical conditions in the case currently
before this court, the June 8, 2011 Informal PEB assigned plaintiff a 10% rating under DC
5240, “Ankylosing Spondylitis.” (capitalization in original). The Informal PEB based its
10% rating on the measurements recorded of plaintiff’s flexion and plaintiff’s range of
motion in his joints, found in the Narrative Summary issued by the MEB. Plaintiff, however,
argued before the Formal PEB that he should have received a combined rating under
multiple codes. Plaintiff advocated that he should have been assigned a 10% rating for
his back under DC 5002-5240, a 21.9% rating for both ankle and feet joints under DC


22 The court notes that in an unpublished decision, the United States Court of Appeals for
the District of Columbia indicated that although a retired veteran’s condition had worsened
since separation, the date of separation was the relevant date for determining a retired
veteran’s disability rating. Schmidt v. McPherson, 806 F. App’x 10, 12 (D.C. Cir. 2020)
(citing Stine v. United States, 92 Fed. Cl. at 795).
                                              29
5271 and a 10% rating under DC 5240 for his neck. Thereafter, the Formal PEB assigned
plaintiff a 20% rating under DC 5002-5240 for the general disease of rheumatoid arthritis,
accounting for plaintiff’s overall musculoskeletal condition. The AFBCMR’s decisions on
June 20, 2018 and October 24, 2019 agreed with the August 15, 2011 Formal PEB
decision and the May 1, 2012 SAFPC decision to rate plaintiff at a 20% disability under
DC 5002-5240 23 for Ankylosing spondylitis, which is included in 38 C.F.R. § 4.71a, titled,
“Schedule of ratings- musculoskeletal system.” See 38 C.F.R. § 4.71a (capitalization in
original). DC 5002 corresponds to the ratings for “Arthritis rheumatoid” and provides two
methods of assessing a service member’s arthritis and assigning a disability rating, active
process and chronic residuals. See 38 C.F.R. § 4.71a (capitalization in original). DC 5002
in its entirety reads:

       5002 Arthritis rheumatoid (atrophic) As an active process:
             With constitutional manifestations associated with active joint
                involvement, totally incapacitating ………………………… 100 [%]
             Less than criteria for 100% but with weight loss and anemia
                productive of severe impairment of health or severely
                incapacitating exacerbations occurring 4 or more times a year or
                a lesser number over prolonged periods …………………… 60[%]
             Symptom combinations productive of definite impairment of health
                objectively supported by examination findings or incapacitating
                exacerbations occurring 3 or more times a year …………… 40[%]
             One or two exacerbations a year in a well-established diagnosis
                …………………………………………………………………… 20[%]
       For chronic residuals:
             For residuals such as limitation of motion or ankylosis, favorable or
                unfavorable, rate under the appropriate diagnostic codes for the
                specific joints involved. Where, however, the limitation of motion
                of the specific joint or joints involved is noncompensable under the
                codes a rating of 10 percent is for application for each such major
                joint or group of minor joints affected by limitation of motion, to be
                combined, not added under diagnostic code 5002. Limitation of
                motion must be objectively confirmed by findings such as swelling,
                muscle spasm, or satisfactory evidence of painful motion.
             NOTE: The ratings for the active process will not be combined with
                the residual ratings for limitation of motion or ankylosis. Assign the
                higher evaluation.


23According to 38 C.F.R. § 4.27 (2019): “With diseases, preference is to be given to the
number assigned to the disease itself; if the rating is determined on the basis of residual
conditions, the number appropriate to the residual condition will be added, preceded by
a hyphen. Thus, rheumatoid (atrophic) arthritis rated as ankylosis of the lumbar spine
should be coded ‘5002–5240.’” In the regulation at 38 C.F.R. § 4.71a, DC 5002 outlines
the requirements for differing levels of disability ratings under rheumatoid arthritis, and
DC 5240 is the residual condition in plaintiff’s case, “Ankylosing spondylitis.” Plaintiff’s
rating code was DC 5002-5240, as assigned by each preceding Board.
                                             30
38 C.F.R. § 4.71a (capitalization and emphasis in original) (brackets added). The VASRD
diagnostic code at DC 5002 provides a means for evaluating and assigning disability
ratings for conditions that may or may not be ratable under other codes, which it does by
considering the overall condition of a service member’s musculoskeletal system. See id.
The VASRD diagnostic code at DC 5002 utilizes two distinct mechanisms for assigning
ratings based on a service member’s overall condition: chronic residuals and active
process. See id. For active process, ratings are assigned by comparing the service
member’s overall physical condition with a system, detailed in full above, that outlines
staged intervals of 20%, 40%, 60% and 100% disability ratings. See id. The chronic
residuals aspect of the VASRD diagnostic code at DC 5002 is established by reviewing
the different areas of the body afflicted by a medical condition and then combining the
ratings for each individual joint or joint group affected. See id. Ratings of 10% for each
“major joint or group of joints affected by limitation of motion” are combined to calculate
a service member’s chronic residuals rating. See id. The chronic residuals ratings may
not be combined with the active process ratings. See 38 C.F.R. § 4.71a. DC 5002 does
not define “chronic residuals,” “active process” or “incapacitating exacerbations.” See id.

         In plaintiff’s case, the AFBCMR did not include a source or definition for “chronic
residuals,” “active process,” or “incapacitating exacerbations” in either of its decisions as
part of the AFBCMR’s calculation of the rating for plaintiff. Both Colonel Drummond and
Dr. Carson endorsed a definition of incapacitating episodes provided by the SAFPC, in
which “incapacitating episodes” required bed rest. Colonel Drummond stated in his
November 16, 2016 recommendation to the AFBCMR, “[a]s noted previously, there were
no documented patient accounts of, ‘incapacitating or distracting symptoms’ identified in
the service treatment records. In reference to the definition of ‘Incapacitation’, used in the
VASRD, the term is defined as ‘requires bed rest prescribed by a physician and treatment
by a physician.’” Dr. Carson stated, in his first October 5, 2017 recommendation to the
first AFBCMR, that plaintiff’s “provider’s medical progress notes were not reflective of any
periods of physician-directed bed rest due to incapacitating episodes.” (emphasis in
original). Within the SAFPC decision, the SAFPC stated that it derived the definition of
“incapacitating episodes” from DC 5243, a diagnostic code, although one unrelated to
plaintiff’s condition, but which contains the only definition of “incapacitating” in 38 C.F.R.
§ 4.71a, which covers the musculoskeletal system. The VASRD diagnostic code at DC
5243, but not the VASRD diagnostic code applied to plaintiff’s case, states: “For purposes
of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute
signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed
by a physician and treatment by a physician.” 38 C.F.R. § 4.71a. In justifying using the
bed rest requirement applied to plaintiff’s case to define incapacitation, the SAFPC wrote,
“[i]t should also be noted that the VASRD defines incapacitation in no less that 15 (fifteen)
other areas. The commonality always being ‘requires bed rest prescribed by a physician
and treatment by a physician.’” The June 20, 2018 AFBCMR decision adopted the
rationale indicated in Ms. Stock’s report and Colonel Drummond’s evaluation, stating “we
agree with the opinions and recommendations of the AFPC Disability Office and the
BCMR IMA Medical Consultant” who recommended denial of plaintiff’s request and
indicated that bed rest is a requirement for an incapacitating episode, “and adopt the

                                             31
rationale expressed as the basis for our conclusion the applicant has failed to sustain his
burden of proof that he has been the victim of an error or justice.”

        The VASRD diagnostic code at DC 5002, however, does not include a bed rest
requirement, nor does it define incapacitation. Moreover, neither the June 20, 2018
AFBCMR decision, nor the October 24, 2019 AFBCMR decision, offer a definition for
“chronic residuals” or for “active process.” The May 1, 2012 SAFPC offered a definition
of “chronic” as “[p]ersisting for a long time or constantly recurring” and wrote, “[i]n May
2011, Capt Gregory states he is fit for duty; in August 2011 he states flare ups are one
every three months, and medications are working. Describing these symptoms as ‘flares’
implies that they are not chronic by definition. The Board [SAFPC] opines these
statements are inconsistent with ‘Chronicity.’” (brackets added). The SAFPC also did not
define “active process.” The SAFPC did state that “active process” was more
appropriately correlated with “an acute process.” The VASRD diagnostic code at DC 5002
makes it evident, however, that it is not possible for a service member to receive a rating
on both “chronic residuals” and “active process” bases. See 38 C.F.R. § 4.71a. The
provision requiring the basis with the higher rating to be applied acknowledges the
possibility that a service member’s condition might meet both bases. See id. (“The ratings
for the active process will not be combined with the residual ratings for limitation of motion
or ankylosis. Assign the higher evaluation.”).

       Plaintiff argues in his cross-motion for judgment on the Administrative Record in
this court that the AFBCMR June 20, 2018 decision and the AFBCMR October 24, 2019
decision on remand were arbitrary and capricious. For the purpose of the court’s current
review, plaintiff argues that the AFBCMR, in its October 24, 2019 decision on remand,
acted arbitrarily when it confirmed only a 20% rating on an active process basis. The
description of when to assign a 20% disability retirement rating under DC 5002 is for
“[o]ne or two exacerbations a year in a well-established diagnosis” at the time of
discharge, which for plaintiff was August 28, 2012. See 38 C.F.R. § 4.71a. As noted
above, on an active process basis under DC 5002, the options for a higher than 20%
rating are 40%, 60% or 100%. See 38 C.F.R. § 4.71a. In this court, as evidence in support
of a 40% or 60% rating on an active process basis, plaintiff relies heavily on the June 22,
2012 letter from plaintiff’s rheumatologist, Dr. Pressly. Dr. Pressly’s June 22, 2012 letter
describes plaintiff’s condition as being “a chronic condition that affects his neck, SI joints,
back, feet, and ankles.” As noted above, Dr. Pressly’s June 22, 2012 letter states:

       Christopher [Gregory] was presenting with symptoms including
       incapacitating episodes of 11-12 a year before treatment. With treatment,
       the condition has stabilized and now Christopher only presents with 4-5
       incapacitating episodes a year. While stabilized, Christopher still has lasting
       chronic affects [sic] of this disease process. This is not an acute disease
       process and the patient has manifested chronic symptoms associated with
       an active disease process. The motion in the affected joints is limited due
       to the nature of the condition evidenced by spasm and evidence of painful
       motion. The chronic nature of this condition affects Christopher’s limitation
       of motion in his neck, back, SI joints and feet/ankles to varying degrees.

                                              32
In his written filings in this court and during oral argument before this court after the
October 24, 2019 AFBCMR decision on remand, plaintiff contends that Dr. Pressly’s June
22, 2012 letter should be sufficient to establish that plaintiff suffered from “4-5
incapacitating episodes a year” or alternatively that Dr. Pressly’s June 22, 2012 letter
demonstrates that plaintiff suffered from chronic residuals. Plaintiff asserts that Dr.
Pressly’s June 22, 2012 letter demonstrates that plaintiff’s condition at the time of
separation better approximates the description of “severely incapacitating exacerbations
occurring 4 or more times a year or a lesser number over prolonged periods” for a 60%
rating, or at least for “incapacitating exacerbations occurring 3 or more times a year” for
a 40% rating, rather than the 20% previously assigned to plaintiff, namely “[o]ne or two
exacerbations a year” for a 20% rating. See 38 C.F.R. § 4.71a. Alternatively, plaintiff
argues that the chronic residual calculation also could be applied, and that the AFBCMR
could have “found instead that each joint should have added up to a higher rating.”

         Plaintiff argues that neither previous AFBCMR decision explained why each
AFBCMR found Dr. Pressly’s June 22, 2012 description of plaintiff’s condition was
inaccurate or why a higher rating was not appropriate. Plaintiff also argues that the
AFBCMR and this court should rely on Dr. Pressly’s letters, including the June 22, 2012
letter. In his submissions, plaintiff further argues that the October 24, 2019 AFBCMR on
remand failed to explain why it decided not to choose the 40% option of the two options
presented by Dr. Carson. In addition, plaintiff reminds the court that the DVA awarded
plaintiff a 60% disability rating, following a review process by the DVA Decision Review
Officer in 2017. At the oral argument, however, plaintiff’s attorney, correctly, did
acknowledge that evaluations by the DVA are not binding on this court, and that some of
the evaluations by the VA occurred after plaintiff had been separated from service.
Plaintiff, however, strenuously argues that his condition had worsened by the time of his
discharge on August 28, 2012. 24 According to plaintiff, the issue of whether plaintiff’s
condition had worsened from earlier agency considerations of his medical issues up to
the time of discharge was not addressed by the AFBCMR in the June 20, 2018 or in the
October 24, 2019 AFBCMR decisions.

       The May 3, 2011 final MEB Report contains a Narrative Summary, which contains
a portion of Dr. Pressly’s progress notes, the last of which included a July 15, 2010
progress note, and plaintiff’s May 3, 2011 memorandum to the MEB. Both AFBCMR
decisions seem to have placed significant weight on this MEB Narrative Summary, which
described plaintiff’s condition as “mid to minimal,” “mild to minimal,” and “mild-moderate.”


24 As detailed above, when the proceedings began regarding plaintiff’s medical issues,
the plaintiff had argued that he should be retained by the Air Force. Subsequently, plaintiff
changed his position to argue for a discharge on disability. Plaintiff notes in his cross-
motion for judgment on the Administrative Record that his change in position to advocate
for a higher disability rating was due to plaintiff obtaining legal counsel who made plaintiff
aware of the Disability Evaluation System process rules and requirements, as a result of
which plaintiff realized, given his then current, worsening medical condition, he would not
be found fit for continued service.
                                             33
Although some subsequent progress notes written by Dr. Pressly continued to reflect
“Mild” pain severity ratings, the progress notes from April 14, 2011 to July 25, 2012
included additional diagnoses concerning plaintiff’s neck and feet/ankles as well as
“Moderate” pain ratings. Moreover, the May 3, 2011 MEB Narrative Summary, which
included a description that stated plaintiff “reports feeling fine, stating that his back has
been feeling good. He has had no flare-ups and no symptoms,” stands in contrast to
plaintiff’s later contentions to the August 15, 2011 Formal PEB that his back condition
involved flare ups, Dr. Pressly’s August 1, 2011 letter, in which Dr. Pressly stated that
plaintiff suffered from flare ups, and Dr. Pressly’s June 22, 2012 letter, in which Dr. Pressly
stated that plaintiff suffered from 4-5 incapacitating episodes per year.

       Defendant argues, “[t]his Court’s standard of review ‘does not require a reweighing
of the evidence, but a determination whether the conclusion being reviewed is supported
by substantial evidence.’” (quoting Heisig v. United States, 719 F.2d at 1157) (emphasis
omitted in original). Defendant argues that plaintiff has failed to meet the burden of
demonstrating that the AFBCMR decision on remand to keep plaintiff’s rating at 20% on
an active process basis was “Irrational, Unlawful or Unsupported By Substantial
Evidence.” (capitalization in original). The United States Court of Appeals for the Federal
Circuit has written, “[s]ubstantial evidence is ‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” Strand v. United States, 951
F.3d 1347, 1351 (Fed. Cir.) (quoting Consol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197,
229 (1938)), petition for cert. docketed (2020).

       Defendant argues that both the June 20, 2018 and October 24, 2019 AFBCMR
decisions were rational and provided sufficient explanation, although defendant conceded
that the October 24, 2019 AFBCMR decision on remand was “certainly short and brief
and that [sic] was addressing a limited issue.” Defendant tries to support its position that
a 20% disability retirement rating was appropriate by relying on plainitff’s memorandum
to the MEB on May 3, 2011, in which plaintiff stated that before starting treatment, “he
had ‘extremely bad’ stiffness and discomfort, but ‘still continued to perform [his] duties
(even while in pain).’” (emphasis and brackets in original). Defendant notes that plaintiff’s
Commander also indicated, in April 2011, that plaintiff “maintains normal work hours.”
According to defendant, “none of the progress notes from Mr. Gregory’s treating
rheumatologist, Dr. Pressly, between March 2010 and July 2012, state that Mr. Gregory
suffered from ‘incapacitating’ exacerbations, as defined in the VASRD,” which defendant
also claims includes a bed rest requirement. Moreover, defendant argues that, although
incapacitaing is not defined in the applicable VASRD diagnostic code at DC 5002 that
was applied to plaintiff, the defintion can be inferred from “several other places [codes] in
the VASRD,” which define “incapacitating exacerbations” as “requires bed rest prescribed
by a physician and treatment by a physician.” (citing 38 C.F.R. §§ 4.71a, 4.88b, 4.97,
4.114, 4.130) (brackets added). Defendant further notes, “Dr. Pressly frequently
described the severity of Mr. Gregory’s symptoms as mild in his March 2010 to July 2012
progress notes.” Defendant states:

       Although Dr. Pressly opined, in his June 2012 letter, that Mr. Gregory’s
       Ankylosing Spondylitis is “a chronic condition” that affects his “limitation of

                                              34
       motion in his neck, back, [sacroiliac] joints and feet/ankles to varying
       degrees,” id. at 38, Dr. Carson opined that Dr. Pressly’s description of Mr.
       Gregory’s clinical status in June 2012 was “inconsistent with [the] previous
       trend of ‘mild’ disease in hand-written and typed progress notes[.]” Id. at
       271. The AFBCMR reasonably relied upon Dr. Carson’s advisory opinion,
       particularly where Mr. Gregory was given a chance to respond to it and
       declined to do so. Id. at 266.

(capitalization and brackets in original).

       As indicated, three or more incapacitating episodes per year is the standard to
substantiate incapacitating and for an individual to receive a 40% disability rating under
DC 5002. The defendant argues that “there was insufficient evidence that Mr. Gregory
suffered any such incapacitating exacerbations due to his Ankylosing Spondylitis.”
(capitalization in original). Plaintiff, however, argues that:

       this term was specifically defined in several places in the VASRD, but not
       in the criteria in DC 5002, means that the Department of Veterans’ Affairs
       (“DVA,” or “VA”) omitted this definition for a reason. If the VA specifically did
       not use a definition in DC 5002 that it felt necessary to define with specificity
       in other disabilities, it must be presumed that the VA Secretary did so for a
       reason, i.e., that the definition of bed rest should not apply in this instance.

Defendant responds,

       [t]he same term within the same regulation is presumed to have the same
       meaning. See, e.g., Gustafson v. Alloyd Co., 513 U.S. 561, 568 (1995) (a
       “term should be construed, if possible, to give it a consistent meaning
       throughout the Act,” because a court has a “duty to construe statutes, not
       isolated provisions.”); Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994)
       (canons of construction apply to regulations, as well as statutes),
       superseded on other grounds by, 38 U.S.C. § 7111.

       As noted above, the United States Supreme Court has found that a court will
“‘uphold a decision of less than ideal clarity if the agency’s path may reasonably be
discerned.’” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
U.S. at 44 (quoting Bowman Transp., Inc. v. Arkansas–Best Freight System, Inc., 419
U.S. at 286). The United States Court of Appeals for the Federal Circuit has held that
“[w]hen construing an agency regulation as a matter of law, we use basically the same
rules we would use in construing a statute.” Glycine & More, Inc. v. United States, 880
F.3d 1335, 1344 (Fed. Cir. 2018) (citing Roberto v. Dep’t of Navy, 440 F.3d 1341, 1350
(Fed. Cir. 2006)). The Federal Circuit also stated that “language of related regulations”
may be considered. Glycine & More, Inc. v. United States, 880 F.3d at 1344. The VASRD
diagnostic codes at DC 5002 and DC 5240, which were applied to plaintiff, however, do
not have definitions of incapacitating episodes. The VASRD diagnostic code at DC 5243,
which does not apply to plaintiff was, nonetheless, used to define incapacitating episodes

                                              35
regarding plaintiff’s rating under DC 5002 and DC 5240. See 38 C.F.R. § 4.71a. The
approach to incapacitating episodes used by the June 20, 2018 AFBCMR, which includes
a “bed rest” requirement, however, is inappropriate as applied to plaintiff’s case. Given
the specificity included in each individual VASRD code applied to specific medical
conditions in order to determine appropriate retirement disability status, it is more
reasonable to assume that the requirements and definitions in each code were specifically
considered by the drafters for inconclusion in the particular regulation, or not. The VASRD
codes relevant to plaintiff, DC 5002 and DC 5240, do not include the prescribed “bed rest”
requirement included in other codes which reference other medical conditions. This
strongly suggests that the “bed rest” requirement is not applicable to DC 5002 and DC
5240, and, therefore, is not a requirement which should have been used to define
plaintiff’s disability retirement percentage.

       The October 24, 2019 AFBCMR chose to reconfirm that the 20% option included
in Dr. Carson’s report was appropriate, but the AFBCMR did not state why it rejected the
higher 40% percentage, also recommended as an option by Dr. Carson, who offered no
recommendation as to which one to choose. The AFBCMR decision, issued on October
24, 2019, consisted of only two brief paragraphs of conclusory discussion in a total four-
page decision. The October 24, 2019 AFBCMR also did not discuss whether it found the
medical evaluation in Dr. Pressly’s June 22, 2012 letter before plaintiff’s discharge not to
be “a plausibly accurate representation,” of plaintiff’s then current condition. In the
AFBCMR’s October 24, 2019 decision after remand, it also is not apparent whether the
AFBCMR’s October 24, 2019 decision on remand decided on a chronic residuals rating
at 20%, whether plaintiff’s condition could meet the duration and severity to satisfy a rating
under chronic residuals, or whether the 2019 AFBCMR rejected chronic residuals entirely
in favor of an active process rating due to a lack of analysis in the decision. Both
diagnoses of foot/ankle and neck spasms in the progress notes written by Dr. Pressly
were included in the two letters submitted by Dr. Pressly, on August 15, 2011 and on
June 22, 2012. The August 1, 2011 letter from Dr. Pressly, considered by the Formal
PEB, which issued its decision on August 15, 2011, directly addressed plaintiff’s limited
motion in his feet due to “swelling and guarding” and limited range of motion in his neck
along with neck spasms, as does Dr. Pressly’s June 22, 2012 letter. As noted above,
regarding his first recommended option, Dr. Carson wrote:

       should the Board find the letter from the applicant’s rheumatologist, dated
       June 22, 2012, to be a plausibly accurate representation of the applicant’s
       clinical status prior to his date of discharge, albeit inconsistent with previous
       trend of “mild” disease in hand-written and typed progress notes, as recent
       as June 13, 2012, then a minimum 40% rating should be considered.
The second option presented by Dr. Carson was to “[d]eny the petition to assign a
disability rating greater than 20% as assignment of a higher rating would be inconsistent
with the preponderance of clinical evidence present at the ‘snapshot’ time upon entering
the Disability Evaluation System and at the time of final military disposition.” Although the
2019 AFBCMR chose the latter option, the AFBCMR’s terse October 24, 2019 decision
did not support its decision with sufficient explanation or discussion to meet the test of
“substantial evidence.”

                                              36
         The AFBCMR’s October 24, 2019 decision does not demonstrate that the 2019
AFBCMR took the defendant’s request to remand, plaintiff’s agreement to do so, and the
court’s ordered remand seriously, or that the AFBCMR gave adequate consideration to
all of the evidence in the record. This is especially true, given that the defendant had
requested the 2019 remand to the AFBCMR, which signaled defendant’s concern about
earlier medical determinations, including the 2018 AFBCMR decision. As the United
States Supreme Court found, “[t]he agency must articulate a ‘rational connection between
the facts found and the choice made.’” Bowman Transp., Inc. v. Arkansas-Best Freight
System, Inc., 419 U.S. at 285 (quoting Burlington Truck Lines v. United States, 371 U.S.
156, 168 (1962)). As discussed above, the United States Court of Appeals for the Federal
Circuit has found there must be “substantial evidence” to support the conclusion of the
AFBCMR. See Strand v. United States, 951 F.3d at 1351. A Judge of the United States
Court of Federal Claims stated, “[c]orrection boards are obligated to examine relevant
data and articulate a satisfactory explanation for their decisions.” Ward v. United States,
133 Fed. Cl. at 427. Moreover, “‘[c]orrection boards are required to make rational
connections between the facts found and the choices made.’” Id. (alteration in original)
(citation omitted) (quoting Rominger v. United States, 72 Fed. Cl. at 273). Another Judge
of the United States Court of Federal Claims stated that if a correction board, “fails to
support its decision with a reasoned explanation of an important issue, a remand is
appropriate.” Rominger v. United States, 72 Fed. Cl. at 273. Given the abbreviated
explanation and the absence of discussion and support in the AFBCMR’s October 24,
2019 decision on remand, the court can only conclude that the 2019 AFBCMR simply
reaffirmed the agency’s and previous Board conclusions of a 20% disability rating without
adequately reviewing and without addressing whether the medical evidence indicated that
plaintiff’s condition had worsened from the time of the final MEB Report on May 3, 2011
through subsequent medical reviews and the date of plaintiff’s discharge on August 28,
2012. Consequently, the 2019 AFBCMR acted arbitrarily and capriciously when it failed
to address whether plaintiff’s medical condition previously found to be fitting for service
had become unfitting, and to what degree, by the date of plaintiff’s discharge. See Barnick
v. United States, 591 F.3d at 1381; Meidl v. United States, 108 F. Cl. at 577-78; Stine
v. United States, 92 Fed. Cl. at 795; see also Chappell v. Wallace, 462 U.S. at 303.
Throughout the various reviews of plaintiff’s condition by the Air Force, plaintiff’s date of
discharge has not been the focal point for determining plaintiff’s medical condition in order
to appropriately rate plaintiff’s disability retirement percentage. The plaintiff is entitled to
have a complete review on remand, which was not afforded to him during the 2019
remand to the AFBCMR. Mr. Gregory deserves a more serious review and thorough
explanation of the results of that review than has been afforded to him to date. This court,
therefore, unfortunately finds that the October 24, 2019 AFBCMR decision was not based
on careful consideration, evidenced by sufficient explanation of the reasons for its
decision. Devoid of explanation of the information in the record and why the 2019
AFBCMR, even given Dr. Carson’s most recent report to the Board offering two choices
of either 20% or 40% disability rating, failed to meet the minimum standards of articulating
“a ‘rational connection between the facts found and the choice made.’” See, e.g., Bowman
Transp., Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. at 285 (quoting Burlington
Truck Lines v. United States, 371 U.S. at 168).



                                              37
        In defendant’s motion for judgment on the Administrative Record, defendant also
argues that plaintiff has waived any claim concerning an insufficient MEB by failing to
bring the issue before the AFBCMR during the initial appeal of the SAFPC decision.
Defendant points to the statement in plaintiff‘s complaint in this court, which states “[t]he
Air Force failed to comply with statutes and regulations and to properly conduct an MEB
addressing all of Plaintiff’s conditions and disabilities with the information required to
accurately rate his disabilities . . . .” Defendant argues that “Mr. Gregory waived this
argument because he did not allege any errors in his MEB before the AFBCMR,” he only
alleged errors in his MEB before the SAFPC. Defendant cites the decision of the United
States Court of Appeals for the Federal Circuit in Metz v. United States for support. See
generally Metz v. United States, 466 F.3d 991. In Metz, the plaintiff had brought a case
before the AFBCMR regarding his less than honorable discharge and also had requested
to be reinstated to the Air Force with back pay and allowances. The plaintiff in Metz,
however, offered for the first time at the United States Court of Federal Claims a totally
new, unrelated ground for appeal, “that his separation from the Air Force was not
voluntary because he had received ineffective assistance of counsel in responding to the
court-martial charges brought against him.” See id. at 994-95. In plaintiff Gregory’s case,
plaintiff’s allegations are not new and were included in his various appeals to the
successive Boards, namely that his medical conditions were inappropriately evaluated
and that he was inappropriately rated for disability retirement purposes by the MEB, the
Informal PEB, the Formal PEB, and the 2018 and 2019 AFBCMR. The statement in
plaintiff’s complaint is the first clause, in a string of clauses, which expresses plaintiff’s
disagreement with all previous decisions not to provide to him a disability rating higher
than 20%. The full statement in plaintiff’s complaint to which defendant cites states:

       The Air Force failed to comply with statutes and regulations and to properly
       conduct an MEB addressing all of Plaintiff’s conditions and disabilities with
       the information required to accurately rate his disabilities, to properly
       conduct the PEB and to rate his conditions as required by law and
       regulation, and to properly conduct administrative appellate review prior to
       and after Mr. Gregory’s separation from the Air Force. The actions of the Air
       Force were arbitrary, capricious, contrary to law, and unsupported by
       substantial evidence. The Defendant’s errors denied Mr. Gregory the
       minimum required 30% rating to qualify for military disability retirement. He
       should have been retired with at least a 40% rating and the evidence in his
       case supports a rating of 60%.

        Indeed, before the SAFPC, plaintiff argued that his disability was incorrectly rated
by the Formal PEB, because the Formal PEB did not have the relevant evidence of
plaintiff’s condition in the record as a result of the MEB having failed to assess plaintiff’s
foot pain, to consider plaintiff’s condition on an active process basis, and to consider
evidence demonstrating that plaintiff’s condition had worsened in the time since the MEB
evaluation and plaintiff’s submission of his memorandum to the MEB on May 3, 2011.
Before his first appeal to the AFBCMR, plaintiff argued that the SAFPC decision was
based on “an adverse FPEB [Formal PEB] decision” and that the SAFPC had failed to
take into account “readily available evidence” with respect to incapacitating episodes that

                                             38
would merit an assignment of a 40% disability rating during the ten-month period between
the Formal PEB hearing and the final adjudication by the agency in his case. (brackets
added). At each stage of the process, plaintiff’s allegations were consistent that the Air
Force, at every stage of appeal, had failed to correctly evaluate his medical condition and
had assigned him an incorrect disability retirement rating. As plaintiff has placed the
issues in his medical records before each Board and before this court, plaintiff’s claims
are not waived.

       Defendant also argues, in its reply to its motion for judgment on the Administrative
Record, that by not addressing in his response to the defendant’s motion two additional
bases for review, plaintiff has waived them, claiming that: “the AFBCMR did not err by
denying Mr. Gregory an increased disability rating based upon chronic residuals of his
Ankylosing Spondylitis; [and] the AFBCMR did not err by denying Mr. Gregory disability
ratings for radiculopathy sciatic involvement in each of his legs[.]” (capitalization in
original) (brackets added) (footnote and internal numbering omitted). Regarding
defendant’s waiver argument that plaintiff did not raise the issue of chronic residuals,
defendant summarized at the oral argument that:

      The remand was directed towards the chronic residuals issue and the board
      addressed that in its remand decision. It labeled that [the October 24, 2019
      remand decision] an addendum to the record of proceedings, which
      indicates it was intended to supplement, not supersede, its previous
      decision. And in reality, that decision is not particularly relevant now
      because Mr. Gregory hasn’t raised in his briefing any challenge to the
      board’s determination that he shouldn’t get an increased rating based on
      chronic residuals. This case -- and the briefing has been about the active
      process issue which is addressed in the first decision.

(brackets added). As the basis for its waiver argument, defendant cites Novosteel SA v.
United States, 284 F.3d 1261 (Fed. Cir. 2002) and a footnote in Senter, LLC v. United
States, 138 Fed. Cl. 110 (2018). The defendant, however, does not further explain how
the two cases apply to plaintiff’s case. In Novosteel, the United States Court of Appeals
for the Federal Circuit found that an issue had been waived and not preserved on review
because defendant had not raised the issue in the defendant’s principal summary
judgment brief when the case was before the United States Court of International Trade.
See id. The Federal Circuit stated that:

      Raising the issue for the first time in a reply brief does not suffice; reply
      briefs reply to arguments made in the response brief—they do not provide
      the moving party with a new opportunity to present yet another issue for the
      court’s consideration. Further, the non-moving party ordinarily has no right
      to respond to the reply brief, at least not until oral argument. As a matter of
      litigation fairness and procedure, then, we must treat this argument as
      waived.




                                            39
Novosteel SA v. United States, 284 F.3d at 1273-74 (Fed. Cir. 2002) (emphasis in
original). In Senter, LLC v. United States, the court addressed the waiver issue in a
footnote which, in its entirety, states:

       In its reply brief, Senter also contends that pursuant to FAR 15.306(d)(3),
       the SBA had a duty to inform Senter that it “was in the process of
       determining whether Senter was a populated or unpopulated joint venture”
       when it evaluated the addendum. Senter did not raise this argument in its
       opening brief, and it is therefore waived. See Brooks Range Contract
       Servs., Inc. v. United States, 101 Fed. Cl. 699, 708 (2011) (“[A] party waives
       issues not raised in its opening brief.”). And the claim lacks merit in any
       event because this is not a FAR Part 15 procurement and because the
       SBA’s correspondence with Senter regarding its eligibility does not
       constitute a communication or discussion with the contracting officer about
       the merits of Senter’s proposal. See FAR 15.306(d)(3) (concerning
       discussions with the contracting officer about a proposal’s strengths and
       weaknesses).

Senter, LLC v. United States, 138 Fed. Cl. at 121 n.10 (internal citations omitted). Neither
decision addresses the situation in plaintiff’s case.

        In the first place, the court’s 2019 remand to the AFBCMR was broad in that the
court indicated that the AFBCMR should review certain specific issues, but also review
those, “among other issues.” This court also stated in the remand Order: “The AFBCMR
shall address all issues within its authority, including but not limited to the issues listed
below, and any other pertinent issues raised by the parties in writing to the AFBCMR.”
Furthermore, before this court, plaintiff argued in his initial complaint that he should be
found “unfit for his Ankylosing Spondylitis [and] rated at least 40% disabling under either
an active process or based on limitations to each of his affected joints,” which refers to a
chronic residuals rating as indicated in DC 5002. See 38 C.F.R. § 4.71a (capitalization in
original) (brackets added). Plaintiff’s cross-motion for judgment on the Administrative
Record contests the AFBCMRs’ assignments of a 20% rating on an active process basis.
Plaintiff’s cross-motion quotes excerpts from Dr. Pressly’s June 22, 2012 letter and Dr.
Carson’s June 24, 2019 report, both of which were before the 2019 AFBCMR and are in
the record before the court, including references that plaintiff’s condition was chronic and
that plaintiff suffered from incapacitating episodes. Based on the consistent record before
the court, whether under a chronic residuals basis or active process basis, plaintiff’s
claims and the issues presented to the various agency Boards and to this court by plaintiff
have been whether evidence in plaintiff’s medical records demonstrates that plaintiff’s
medical condition warranted a greater than 20% rating based on the totality of the
Administrative Record. That chronic residuals or a documented exacerbation of a medical
condition of plaintiff’s might serve as a basis for a higher retirement disability rating under
DC 5002 is not a new issue in plaintiff’s case before the agency Boards or the court.




                                              40
       Second, although plaintiff may not have addressed the specific medical condition
of “radiculopathy sciatic involvement in each of his legs” in his response to defendant’s
motion for judgment on the Administrative Record, the plaintiff’s radiculopathy sciatic
condition is referenced throughout the record, as developed through the physical
examinations of plaintiff and review by the various agency Boards. Plaintiff’s
radiculopathy sciatic medical condition appears in the record in plaintiff’s first appeal to
the AFBCMR on August 25, 2015, Ms. Stock’s September 29, 2016 report on behalf of
the Air Force Personnel Center Disability Office, plaintiff’s January 18, 2017 response to
the AFBCMR’s report, Dr. Carson’s October 5, 2017 report to 2018 AFBCMR, Dr.
Carson’s February 16, 2018 addendum to his report to the 2018 AFBCMR, the June 20,
2018 AFBCMR decision, and Dr. Carson’s June 24, 2019 report to the 2019 AFBCMR.
This is, again, another instance in which defendant raises that plaintiff has waived an
issue that has not been waived.

       In the case before this court, the essence of Mr. Gregory’s claims before the
agency Boards and both the 2018 and 2019 AFBCMRs was that the disability rating he
had received as a result of all the previous medical examinations and proceedings in his
case were insufficient because each administrative medical review and Board failed to
provide plaintiff with at least a 40% or higher disability rating, on an active process basis
or on a chronic residuals basis, and that the Air Force had failed to take into account
“readily available evidence with respect to this issue [of incapacitating episodes] during
the ten-month period between the formal hearing by the FPEB and the final adjudication
by the agency in this case,” including the June 22, 2012 medical opinion by Dr. Pressly.
The issues may have been argued using different words during plaintiff’s appeals, but the
issues were included as part of his medical record and were available for review at each
stage when plaintiff tried to obtain a higher than 20% medical disability discharge rating.
As plaintiff has consistently and properly raised the issues before the various agency
Boards and the AFBCMR, plaintiff has not waived the arguments before the AFBCMR or
this court.

                                   CONCLUSION

        In sum, the AFBCMR’s October 24, 2019 decision after the court’s remand, which
denied assignment of a higher than 20% retirement disability rating, failed to consider
whether plaintiff’s condition had worsened between the time of his entrance into the
Disability Evaluation System and his August 28, 2012 discharge, which includes Dr.
Pressly’s evaluation of plaintiff’s medical condition on June 22, 2012. Briefly rubber-
stamping previous agency decisions, and the earlier, 2018 AFBCMR decision by the 2019
AFBCMR was not sufficient. The Board did not offer adequate explanation of its choice
for reaffirming the 20% rating without discussion and without offering more than an
affirmative nod to previous agency decisions, especially given Dr. Carson’s two options
of a 20% or 40% disability retirement as appropriate to plaintiff’s case at the time of
separation, without Dr. Carson expressing a preference. The cross-motions for judgment
on the Administrative Record are DENIED. Once again, the court REMANDS the case to
the AFBCMR. Unfortunate as yet another remand is to further elongate the proceedings
for plaintiff, the AFBCMR is ordered this time to consider all of the medical evidence in

                                             41
the record as applied to DC 5002 and consider plaintiff’s worsening medical condition up
to the date of plaintiff’s discharge to determine whether a 20%, 40%, or other rating is the
correct retirement disability rating for plaintiff. The court will issue a separate Order to
effectuate the remand to the AFBCMR.

              IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge




                                            42